--------------------------------------------------------------------------------

Back to Form 8-K [form8-k.htm]
Exhibit 10.3

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

AHCA CONTRACT NO. FAR001
AMENDMENT NO. 7


THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and HEALTHEASE  OF
FLORIDA, INC., hereinafter referred to as the "Vendor", is hereby amended as
follows:


 
1.
Attachment II, Medicaid Reform Health Plan Model Contract, Section I.A.,
Definitions, is hereby amended as follows:



 
--
The definition for Baker Act is hereby amended to read as follows:



 
Baker Act- The Florida Mental Health Act, pursuant to Sections 394.451 through
394.4789, F.S..



 
--
The definition for Children/Adolescents is hereby amended to read as follows:



 
Children/Adolescents — Enrollees under the age of 21.  For purposes of the
provision of Behavioral Health Services, adults are persons age eighteen (18)
and older, and children/adolescents are persons under age eighteen (18), as
defined by the Department of Children and Families.



 
--
The definition for Contract Year is hereby amended to read as follows:



 
Contract Year- Each September 1 through August 31 within the Contract Period.



 
--
The definition for HEDIS is hereby included as follows:



 
HEDIS– Healthcare Effectiveness Data and Information Set developed and published
by the National Committee for Quality Assurance. HEDIS includes technical
specifications for the calculation of the Performance Measures.



 
--
The definition for Kick Payment is hereby amended to read as follows:



 
Kick Payment– The method of reimbursing Prepaid Health Plans in the form of a
separate one-time fixed payment for specific services.



 
--
The definition for Quality Improvement Plan is hereby included as follows:



 
Quality Improvement Plan (QI Plan) -A written document that describes the Health
Plan’s Quality Improvement Program (QIP), processes, and current strategy for
improving the health care outcomes of its Enrollees.  It shall include, at a
minimum, all components required in Section VIII, A. 2. b. (1) through (10).



 
2.
Attachment II, Medicaid Reform Health Plan Model Contract, Section II., General
Overview, Item D., General Responsibilities of the Health Plan, sub-item 14,
first paragraph, the second sentence is hereby deleted and replaced as follows:



A Medicaid Encounter Data System Companion Guide is located on the Medicaid web
site: http://ahca.myflorida.com/Medicaid/meds/index.shtml.
 
AHCA Contract No. FAR001, Amendment No. 7, Page 1 of 66



--------------------------------------------------------------------------------


Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

3.
Attachment II, Medicaid Reform Health Plan Model Contract, Section III.,
Eligibility and Enrollment, Item A., Eligibility, sub-item 2.a, is hereby
deleted and replaced as follows:



 
a.
Foster care Children/Adolescents, including Children/Adolescents receiving
Medical Foster Care Services;



 
4.
Attachment II, Medicaid Reform Health Plan Model Contract, Section III.,
Eligibility and Enrollment, Item C., Disenrollment, sub-item 3.h.6., is hereby
amended to read as follows:



6.          Uncooperative or disruptive behavior resulting from the Enrollee’s
special needs (withthe exception of C.3.f. (2) above);


 
5.
Attachment II, Medicaid Reform Health Plan Model Contract, Section IV., Enrollee
Services and Marketing, Item A., Enrollee Services, sub-item 1.e. is hereby is
deleted and replaced as follows:



New Enrollee materials are not required for a former Enrollee who was
disenrolled because of the loss of Medicaid eligibility and who regains his/her
eligibility within 180 days and is automatically reinstated as a Health Plan
Enrollee.  In addition, unless requested by the Enrollee, new Enrollee materials
are not required for a former Enrollee subject to Open Enrollment who was
disenrolled because of the loss of Medicaid eligibility, who regains his/her
eligibility within 180 days of his/her Health Plan enrollment, and is reinstated
as a Health Plan Enrollee.   A notation of the effective date of the
reinstatement is to be made on the most recent application or conspicuously
identified in the Enrollee's administrative file.  Enrollees, who were
previously enrolled in a Health Plan, lose and regain eligibility after 180
days, will be treated as new Enrollees.


 
6.
Attachment II, Medicaid Reform Health Plan Model Contract, Section IV., Enrollee
Services and Marketing, Item A., Enrollee Services, sub-item 4.a.(20), is hereby
amended to read as follows:



 
(20)
Information regarding health care Advance Directives pursuant to Section 765.302
through 765.309, F.S., and 42 CFR 422.128.



 
7.
Attachment II, Medicaid Reform Health Plan Model Contract, Section IV., Enrollee
Services and Marketing, Item A., Enrollee Services is hereby amended to include
sub-items 10 and 11 as follows:



 
10.
Prescribed Drug List (PDL)



 
The Health Plan’s website must include the Health Plan’s PDL.  The Health Plan
may update the online PDL by providing thirty (30) days written notice of any
change to the Bureaus of Managed Health Care and Pharmacy Services.



11.          Medicaid Redetermination Notices


Upon implementation of a systems change relative to this section, the Agency
will provide Medicaid recipient redetermination date information to the Health
Plan.


 
a.
This information may be used by the Health Plan only as indicated in this
subsection.



 
b.
The Agency will notify the Health Plan sixty (60) Calendar Days prior to
transmitting this information to the Health Plan and, at that time, will provide
the Health Plan with the file format for this information. The Agency will
decide whether or not to continue to provide this information to Health Plan
annually and will notify the Health Plans of its decision by May 1 for the
coming Contract Year. In addition, the Agency reserves the right to provide
thirty (30) Calendar Days notice prior to discontinuing this subsection at any
time.


AHCA Contract No. FAR001, Amendment No. 7, Page 2 of 66



--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract



 
c.
Within thirty (30) Calendar Days after the date of the Agency’s notice of
transmitting this redetermination date information, and annually by June 1
thereafter, the Health Plan must notify the Agency’s Bureau of Managed Care
(BMHC), in writing, if it will participate in the use of this information for
the Contract Year.  The Health Plan’s participation in using this information is
optional/voluntary.



 
(1)
If the Health Plan does not respond in writing to the Agency within thirty (30)
Calendar Days after the date of the Agency’s notice, the Health Plan forfeits
its ability to receive and use this information until the next Contract Year.



 
(2)
If the Health Plan chooses to participate in the use of this information, it
must provide with its response indicating it will participate, to the Agency for
its approval, its policies and procedures regarding this subsection.



 
(i)
A Health Plan that chooses to participate in the use of this information may
decide to discontinue using this information at any time. In this circumstance,
the Health Plan must notify the Agency’s BMHC of such in writing.  The Agency
will then delete the Health Plan from the list of Health Plans receiving this
information for the remainder of the Contract Year.



 
(ii)
A Health Plan that chooses to participate in the use of this information must
train all affected staff, prior to implementation, on its policies and
procedures and the Agency’s requirements regarding this subsection.  The Health
Plan must document such training has been provided including a record of those
trained for the Agency review within five (5) Business days after the Agency’s
request.



 
(3)
If the Health Plan has opted-out of participating in the use of this
information, it may not opt back in until the next Contract Year.



 
(4)
Regardless of whether or not the Health Plan has declined to participate in the
use of this information, it is subject to the sanctioning indicated in this
subsection if this information has been or is misused by the Health Plan.



 
d.
If the Health Plan chooses to participate in using this information, it may use
the redetermination date information only in the methods listed below, and may
choose to use both methods to communicate this information or just one method.



 
(1)
The Health Plan may use redetermination date information in written notices to
be sent to their Enrollees reminding them that their Medicaid eligibility may
end soon and to reapply for Medicaid if needed. If the Health Plan chooses to
use this method to provide this information to its Enrollees, it must adhere to
the following requirements:



 
(a)
The Health Plan must mail the redetermination date notice to each Enrollee for
whom the Health Plan received a redetermination date. The Health Plan may send
one notice to the Enrollee’s household when there are multiple Enrollees within
a family that have the same Medicaid redetermination date provided that these
Enrollees share the same mailing address.


AHCA Contract No. FAR001, Amendment No. 7, Page 3 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

 
(b)
The Health Plan must use the Agency’s redetermination date notice template
provided to the Health Plan for its notices.  The Health Plan may put this
template on its letterhead for mailing; however, the Health Plan may make no
other changes, additions or deletions to the letter text.



 
(c)
The Health Plan must mail the redetermination date notices to each Enrollee
whose redetermination date occurs within the month for which the enrollment file
is received. Such notices must be mailed within five (5) Business Days after the
Health Plan’s receipt of the Agency’s enrollment file for the month in which the
Enrollee’s redetermination date occurs.



 
(2)
The Health Plan may use redetermination date information in automated voice
response (AVR) or integrated voice response (IVR) automated messages sent to
Enrollees reminding them that their Medicaid eligibility may end soon and to
reapply for Medicaid if needed. If the Health Plan chooses to use this method to
provide this information to its Enrollees, it must adhere to the following
requirements:



 
(a)
The Health Plan must send the redetermination date messages to each Enrollee
whose redetermination date occurs within the month for which the enrollment file
is received and for whom the Health Plan has a telephone number. The Health Plan
may send an automated message to the Enrollee’s household when there are
multiple Enrollees within a family that have the same Medicaid redetermination
date provided that these Enrollees share the same mailing address/phone number.



 
(b)
For the voice messages, the Health Plan must use only the language in the
Agency’s redetermination date notice template provided to the Health Plan.  The
Health Plan may add its name to the message but may make no other changes,
additions or deletions to the message text.



 
(c)
The Health Plan must make such automated calls within five (5) Business Days
after the Health Plan’s receipt of the Agency’s enrollment file for the month in
which the Enrollee’s redetermination date occurs.



 
(3)
The Health Plan may not include the redetermination date information in any file
viewable by customer service or marketing staff. This information may only be
used in the letter templates and automated scripts provided by the Agency and
cannot be verbally referenced or discussed by the Health Plan with the
Enrollees, unless in response to an Enrollee inquiry regarding the letter
received, nor may it be used a future time by the Health Plan. If the Health
Plan receives Enrollee inquiries regarding the notices, such inquiries must be
referred to the Department of Children and Families.



 
e.
If the Health Plan chooses to participate in using this information, the Health
Plan must keep the following information available regarding each mailing made
for the Agency’s review within five (5) Business Days after the Agency’s
request:


AHCA Contract No. FAR001, Amendment No. 7, Page 4 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

 
(1)
For each month of mailings, a dated hard copy or pdf of the monthly template
used for that specific mailing.



 
(a)
A list of each Enrollee for whom a monthly mailing was sent. This list shall
include each Enrollee’s name and Medicaid identification number to whom the
notice was mailed and the address to which the notice was mailed.



 
(b)
A log of returned, undeliverable mail received for these notices, by month, for
each Enrollee for whom a returned notice was received.



 
(2)
For each month of automated calls made, a list including of each Enrollee for
whom a call was made, the Enrollee’s Medicaid identification number, telephone
number to which the call was made, and the date each call was made.



The Health Plan must retain this documentation in accordance with the Agency’s
Standard Contract, I.D., Retention of Records.


 
f.
If the Health Plan chooses to participate in using this information, the Health
Plan must keep up-to-date and approved policies and procedures regarding the
use, storage and securing of this information as well as addressing all
requirements of this subsection.



 
g.
If the Health Plan chooses to participate in using this information, the Health
Plan must submit to the Agency’s BMHC a completed quarterly summary report in
accordance with Section XII, X., of this Attachment.



 
h.
Should any complaint or investigation by the Agency result in a finding that the
Health Plan has violated this subsection, the Health Plan will be sanctioned in
accordance with Section XIV, B. The first such violation will result in a 30-day
suspension of use of Medicaid redetermination dates; any subsequent violations
will result in 30-day incremental increases in the suspension of use of Medicaid
redetermination dates. In the event of any subsequent violations, additional
penalties may be imposed in accordance with Section XIV, B. Additional or
subsequent violations may result in the Agency’s rescinding of the provision of
redetermination date information to the Health Plan.



 
8.
Attachment II, Medicaid Reform Health Plan Model Contract, Section IV., Enrollee
Services and Marketing, Item B., Marketing, sub-item 3.b., the first sentence is
hereby amended to read as follows:



The Health Plan may leave Request for Benefit Information (RBI) cards (as
described in Section IV, B.7) in Provider offices, at Public Events and Health
Fairs.


 
9.
Attachment II, Medicaid Reform Health Plan Model Contract, Section IV., Enrollee
Services and Marketing, Item B., Marketing, sub-item 4.b., is hereby deleted and
replaced with the following:



 
b.
Health Fairs and Public Events shall be approved or denied by the Agency using
the following process:

 
(1)
The Agency will approve or deny the Health Plan's request to market no later
than five (5) Business Days from receipt of the request.


AHCA Contract No. FAR001, Amendment No. 7, Page 5 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract
 

   (2)  
 The Health Plan shall use the standard Agency format. Such format will include
minimum requirements for necessary information. The Agency will explain in
writing what is sufficient information for each requirement.
 
 
(3)
The Agency will establish a statewide log to track the approval and disapproval
of Health Fairs and Public Events.



 
(4)
The Agency may provide verbal approvals or disapprovals to meet the five (5)
Business Day requirement, and the Agency will follow up in writing with specific
reasons for disapprovals within five (5) Business Days of verbal disapprovals.”



10.
Attachment II, Medicaid Reform Health Plan Model Contract, Section IV., Enrollee
Services and Marketing, Item B., Marketing, sub-item 7.c, is hereby deleted and
replaced with the following:



RBIs may be for an individual or for a family.  No health status information may
be asked on the RBI.  Each RBI shall include an option for the Potential
Enrollee to request information about all Health Plan choices and shall include
the name of the Choice Counselor/Enrollment Broker Help Line.  All RBIs shall
contain no more than the following information for each Potential Enrollee:


 
(1)
Name;

 
(2)
Address (home and mailing);

 
(3)
County of residence;

 
(4)
Telephone number;

 
(5)
Date of Application;

 
(6)
Applicant’s signature or signature of parent or guardian;

 
(7)
Marketing Representative’s signature and DFS license number.

 
(8)
Names of additional family members;

 
(9)
Birth day and month only of each family member;

 
(10)
Gender of each family member;

 
(11)
Language preference;

 
(12)
Request for home visit.



Marketing Representatives may not verify a beneficiary’s eligibility.  Any
issues or questions relating to the member’s eligibility must be forwarded to
the Health Plan’s home office for eligibility verification.  The 24-hour or one
business day waiting period must elapse prior to any home or phone contact by
the Health Plan or the Health Plan’s Marketing Representatives.  Only after such
verification and the required waiting period may a home visit be made.


RBI information may be used only once and may not be maintained in any files,
either paper or electronic, or by any other means, for use a future time by the
Marketing Representatives.  RBI information may only be retained by the Health
Plan and may not be used for any future contacts should the beneficiary not be
able to enroll in the Health Plan at that time.


Should any complaint or investigation by the Agency result in a finding that the
Health Plan’s Marketing Representative has violated this part, the Health Plan
will be sanctioned in accordance with Section XIV, B..  The first such violation
will result in a 30-day suspension of marketing; any subsequent violations will
result in 30-day incremental increases in the suspension of marketing.  For
example the first sanction will result in a 30-day marketing suspension, the
second violation in a 60-day suspension, and the third violation in a 90-day
suspension.


In the event of any subsequent violations, additional penalties will be
imposed.  In addition to the marketing suspension, a suspension of mandatory
assignments to the Health Plan will be imposed

AHCA Contract No. FAR001, Amendment No. 7, Page 6 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

for the same time period.  For example, the fourth suspension will result in a
suspension of marketing for 120 days and suspension of mandatory assignments for
120 days.


Any additional or subsequent violations may result in Contract
termination.  These sanctions shall be cumulative during the remainder of the
Contract in effect at the time of the violation. Any violation that occurred in
the final year of the previous contract period will also be considered for the
current Contract Period in determining the cumulative nature of the sanction.




11.
Attachment II, Medicaid Reform Health Plan Model Contract, Section V. Covered
Services, Item E., Customized Benefit Package, sub-item 2. is hereby amended to
include the following as the last sentence of the paragraph:



The Health Plan shall not place limits on services and/or medications provided
to Enrollees diagnosed with HIV or AIDS.


12.
Attachment II, Medicaid Reform Health Plan Model Contract, Section V., Covered
Services, Item F., Coverage Provisions, sub-item 5.a., the last sentence, is
hereby amended to read as follows:



In addition, the Health Plan shall not deny claims for treatment obtained when a
representative of the Health Plan instructs the Enrollee to seek Emergency
Services and Care in accord ance with Section 743.064, Florida Statutues.


13.
Attachment II, Medicaid Reform Health Plan Model Contract, Section V., Covered
Services, Item F., Coverage Provisions, sub-item 5.k, he first sentence, is
hereby amended to read as follows:



 
k.
In accordance with 42 CFR 438.114, the Health Plan shall approve claims for Post
Stabilization Care Services without authorization, regardless of whether the
Enrollee obtains a service within or outside the Health Plan's networ k for the
following situations:



14.
Attachment II, Medicaid Reform Health Plan Model Contract, Section V., Covered
Services, Item F., Coverage Provisions, sub-item 5.n., is hereby amended to now
read as follows:



 
n.
Notwithstanding the requirements set forth in this Section, the Health Plan
shall approve all claims for Emergency Services and Care by nonparticipating
providers pursuant to the requirements set forth in section 641 .3155, F.S. and
42 CFR 438.114.



15.
Attachment II, Medicaid Reform Health Plan Model Contract, Section V., Covered
Services, Item F., Coverage Provisions, sub-item 7.c., he last sentence, is
hereby amended to read as follows:



See Section 390.01114, F.S.


16.
Attachment II, Medicaid Reform Health Plan Model Contract, Section V., Covered
Services, Item F., Coverage Provisions, sub-item 8., is hereby amended to
include the following:



 
(i)
The Health Plan shall pay for any Medically Necessary duration of stay in a
noncontracted facility which results from a medical emergency until such time as
the Health Plan can safely transport the Enrollee to a Plan participating
facility.



17.
Attachment II, Medicaid Reform Health Plan Model Contract, Section V., Covered
Services, Item F., Coverage Provisions, sub-item 9.b.(3) is hereby deleted and
replaced with the following:


AHCA Contract No. FAR001, Amendment No. 7, Page 7 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

(3)          If not usually considered Medically Necessary, is considered
Medically necessary such that the outpatient Hospital services necessitate being
provided in a Hospital due to the Enrollee’s disability, mental health condition
or abnormal behavior due to emotional instability or a developmental disability.


18.
Attachment II, Medicaid Reform Health Plan Model Contract, Section V., Covered
Services, Item F., Coverage Provisions, sub-item 13.a., the second sentence, is
hereby amended to now read as follows:



 
As required by section 381.004, F.S., 2004 and 64C-7.009, F.A.C.



19.
Attachment II, Medicaid Reform Health Plan Model Contract, Section V., Covered
Services, Item F., Coverage Provisions, sub-item 17, the third sentence is
hereby deleted and replaced with the following:



Therapy services are limited to Children/Adolescents under the age of twenty-one
(21).


20.
Attachment II, Medicaid Reform Health Plan Model Contract, Section V., Covered
Services, Item F., Coverage Provisions, sub-item 18.c.(2)., is hereby amended to
now read as follows



 
(2)
Must provide Transportation Services for all Enrollees seeking Medically
Necessary Medicaid services, regardless of whether or not those services being
sought are covered under this Contract. This includes such services as
Prescribed Pediatric Extended Care (PPEC);



21.
Attachment II, Medicaid Reform Health Plan Model Contract, Section V., Covered
Services, Item F., Coverage Provisions, sub-item 18.g., is hereby deleted and
replaced with the following:



 
g.
The Health Plan shall report immediately, in writing to the Agency’s Bureau of
Managed Health Care, any aspect of Transportation Service delivery, by any
Transportation services provider, any adverse or untoward incident (see Section
641.55, F.S.).  The Health Plan shall also report, immediately upon
identification, in writing to the MPI, all instances of suspected Enrollee or
Transportation Services Provider fraud or abuse.  (As defined in section
409.913, F.S.)



The Health Plan shall file a written report with the MPI, immediately upon the
detection of a potentially or suspected fraudulent or abusive action by a
Transportation services provider.  At a minimum, the report must contain the
name, tax identification number and contract information of the Transportation
services provider and a description of the suspected fraudulent or abusive
act.  The report shall be in the form of a narrative.


22.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VI.,
Behavioral Health Care, Item B., Service Requirements, sub-item 1.f., is hereby
amended to now read as follows:



Crisis Stabilization Units may be used as a downward substitution for inpatient
psychiatric hospital care when determined medically appropriate. These bed days
are calculated on a two (2) for one (1) basis.  Two CSU days count toward one
inpatient day. Beds funded by the Department of Children and Families, Substance
Abuse and Mental Health (SAMH) cannot be used for Enrollees if there are
non-funded clients in need of the beds. If CSU beds are at capacity, and some of
the beds are occupied by Enrollees, and a non-funded client presents in need of
services, the Enrollees must be transferred to an appropriate facility to allow
the admission of the non-funded client. Therefore, the Health Plan must
demonstrate adequate capacity for inpatient hospital care in anticipation of
such transfers.

AHCA Contract No. FAR001, Amendment No. 7, Page 8 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

23.            Attachment II, Medicaid Reform Health Plan Model Contract,
Section VI., Behavioral Health Care, Item B., Service Requirements, sub-item
4.c.(2), the first sentence, is hereby amended to read as follows:


Evaluation services, when determined Medically Necessary must include assessment
of mental status, functional capacity, strengths and service needs by trained
mental health staff.


24.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VI.,
Behavioral Health Care, Item B., Service Requirements, sub-item 4.j., the last
sentence, is hereby amended to read as follows:



The protocol for integrating mental health services with substance abuse
services shall be monitored through the Quality of Care monitoring activities
completed by the Agency’s EQRO contractor and the Quality Improvement
requirements in Section VIII, A.3.b.


25.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VI.,
Behavioral Health Care, Item B., Service Requirements, sub-item 5.b.(2), the
last bullet, is hereby amended to read as follows:



 
·
Do not possess the strengths, skills, or support system to allow them to access
or coordinate services. The Health Plan will not be required to seek approval
from the Department of Children and Families, District Substance Abuse and
Mental Health (SAMH) Office for individual eligibility or mental health targeted
case management agency or individual provider certification. The staffing
requirements for case management services are listed below. Refer to Section VI,
B.5.d., Additional Requirement For Targeted Case Management.



26.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VI.,
Behavioral Health Care, Item B., Service Requirements, sub-item 9.a.(1), is
hereby amended to read as follows:



 
(1)
Mental health disorders due to or involving a general medical condition,
specifically ICD -9-CM Diagnoses 293.0 through 294.1, 294.9, 307.89, and 310.1;
and



27.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VI.,
Behavioral Health Care, Item D., Assessment and Treatment of Mental Health
Residents Who Reside in Assisted Living Facilities (ALF) that hold a Limited
Mental Health License, the second sentence, is hereby amended to read as
follows:



A cooperative agreement, as defined in Section 429.02, F.S., must be developed
with the ALF if an enrollee is a resident of the ALF.


28.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VI.,
Behavioral Health Care, Item G., Provision of Behavioral Health Services When
Not Covered by the Health Plan, sub-item 3., the last sentence, is hereby
amended to now read as follows:



 
The Health Plan shall request Disenrollment of all Enrollees receiving the
services described in this Section VI., G., Provision of Behavioral Health Care
Services When Not Covered by the Health Plan.



29.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VI.,
Behavioral Health Care, Item H., Behavioral Health Services Care Coordination
and Management, sub-item 11., the parenthetical reference after the end of the
first sentence, is hereby amended to read as follows:



(See Section 409.912, F.S.)

AHCA Contract No. FAR001, Amendment No. 7, Page 9 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

30.            Attachment II, Medicaid Reform Health Plan Model Contract,
Section VI., Behavioral Health Care, Item H., Behavioral Health Services Care
Coordination and Management, sub-item 11., the second paragraph, the last
sentence, is hereby amended as follows:


The Health Plan shall participate in the SAMH planning process in each DCF
district.  (See Section 409.912, F.S.)


31.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VII.,
Provider Network, Item A., General Provisions, sub-item 1., is hereby amended to
now read as follows:



 
1.
The Health Plan shall have sufficient facilities, service locations, service
sites, and personnel to provide the Covered Services, described in Section V,
and Behavioral Health Services, described in Section VI.



32.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VII.,
Provider Network, Item A., General Provisions, sub-item 8., is hereby amended to
include the following:



 
The Health Plan shall require each Provider to have a unique Florida Medicaid
Provider number, in accordance with the requirement of Section X, C. jj., of
this Contract. By May 2008, the Health Plan shall require each Provider to have
a National Provider Identifier (NPI) in accordance with section 1173(b) of the
Social Security Act, as enacted by section 4707(a) of the Balanced Budget Act of
1997.



a.        The Health Plan need not obtain an NPI from the following Providers:


Individuals or organizations that furnish atypical or nontraditional services
that are only indirectly related to the provision of health care (examples
include taxis, home and vehicle modifications, insect control, habilitation and
respite services); and


 
b.
Individuals or businesses that only bill or receive payment for, but do not
furnish, health care services or supplies (examples include billing services,
repricers and value-added networks).



33.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VII.,
Provider Network, Item E., Behavioral Health Services, sub-item 4., the first
paragraph, is hereby amended to read as follows:



The Health Plan’s array of Direct Service Behavioral Health Providers for adults
and children under the age of eighteen (18) shall include Providers that are
licensed or eligible for licensure, and demonstrate two (2) years of clinical
experience in the following specialty areas or with the following populations:


34.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VII.,
Provider Network, Item E., Behavioral Health Services, sub-item 4.g., is hereby
amended to read as follows:



Behavior management and alternative therapies for children under the age of
eighteen (18);


35.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VII.,
Provider Network, Item E., Behavioral Health Services, sub-item 4.i., is hereby
amended to read as follows:



Victims and perpetrators of sexual abuse (children under the age of eighteen
(18) and adults);


36.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VII.,
Provider Network, Item E., Behavioral Health Services, sub-item 4.j., is hereby
amended to read as follows:


AHCA Contract No. FAR001, Amendment No. 7, Page 10 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract



Victims and perpetrators of violence and violent crimes (children under the age
of eighteen (18) and adults);


37.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VII.,
Provider Network, Item E., Behavioral Health Services, sub-item 5., is hereby
amended to read as follows:



All Direct Service Behavioral Health Providers and mental health targeted case
managers serving children under the age of eighteen (18) shall be certified by
DCF to administer CFARS (or other rating scale required by DCF or the Agency).


38.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VII.,
Provider Network, Item E., Behavioral Health Services, sub-item 7.a., the first
sentence, is hereby amended to read as follows:



Have a baccalaureate degree from an accredited university, with major course
work in the areas of psychology, social work, health education or a related
human service field and, if working with children under the age of eighteen
(18), have a minimum of one (1) year full-time experience, or equivalent
experience, working with the target population.


39.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VII.,
Provider Network, Item E E., Behavioral Health Services, sub-item 7.b., the
first sentence, is hereby amended to read as follows:



Have a baccalaureate degree from an accredited university and if working with
children under the age of eighteen (18), have at least three (3) years full-time
or equivalent experience, working with the target population.


40.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VII.,
Provider Network, Item E., Behavioral Health Services, sub-item 9, the first
sentence, is hereby amended to read as follows:



The Health Plan shall have access to no less than one (1) fully accredited
psychiatric community Hospital bed per 2,000 Enrollees, as appropriate, for both
children under the age of eighteen (18) and adults.


41.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VII.,
Provider Network, Item E., Behavioral Health Services, sub-item 11, the first
sentence, is hereby amended to read as follows:



The Health Plan shall ensure that it has Providers that are qualified to serve
Enrollees and experienced in serving severely emotionally disturbed children
under the age of eighteen (18) and severely and persistent mentally ill adults.


42.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VII.,
Provider Network, Item E., Behavioral Health Services, sub-item 12, the first
sentence, is hereby amended to read as follows:



The Health Plan shall adhere to the staffing ratio of at least one (1) FTE
Behavioral Health Care Case Manager for twenty (20) children under the age of
eighteen (18) and at least one (1) FTE Behavioral Health Care Case Manager per
forty (40) adults.

AHCA Contract No. FAR001, Amendment No. 7, Page 11 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

43.            Attachment II, Medicaid Reform Health Plan Model Contract,
Section VII., Provider Network, Item F., Specialists and Other Providers, is
hereby amended to include the following as sub-item 7:


 
7.
The Health Plan shall make a good faith effort to execute memoranda of agreement
with school districts participating in the certified match program regarding the
coordinated provision of school based services pursuant to Sections 1011.70 and
409.908(21), F.S.



44.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VII.,
Provider Network, Item I., sub-item 3., the first paragraph, is hereby amended
to read as follows:



The Health Plan shall make a good faith effort to give written notice of
termination within fifteen (15) Calendar Days after receipt of a Provider’s
termination notice to each Enrollee who received his or her primary care from,
or was seen on a regular basis by, the terminated Provider.


45.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VIII, Quality
Management, Item A., Quality Improvement, sub-items 1.b. through 1.g., are
hereby deleted and replaced with the following:



 
b.
The Health Plan shall develop and submit to the Agency a written Quality
Improvement Plan within thirty (30) Calendar Days from execution of the initial
Contract, and resubmit it annually by June 1 to the Agency’s Bureau of Managed
Health Care (BMHC) for written approval.  The QIP shall include sections
defining how the QI Committee utilized any of the following programs to develop
their performance improvement projects (PIP): credentialing processes, case
management, utilization review, peer review, review of grievances, and review
and response to adverse events. Any problems/issues that are identified, but are
not included in a PIP, must be addressed and resolved by the QI Committee.



 
c.
The Health Plan’s written policies and procedures shall address components of
effective health care management including, but not limited to anticipation,
identification, monitoring, measurement, evaluation of Enrollee’s health care
needs, and effective action to promote Quality of care.



 
d.
The Health Plan shall define and implement improvements in processes that
enhance clinical efficiency, provide effective utilization, and focus on
improved outcome management achieving the highest level of success.



 
e.
The Health Plan and its QI Plan shall demonstrate in its care management,
specific interventions to better manage the care and promote healthier Enrollee
outcomes.



 
f.
The Health Plan shall cooperate with the Agency and the External Quality Review
Organization (EQRO). The Agency will set methodology and standards for Quality
Improvement (QI) with advice from the EQRO.



 
g.
Prior to implementation and annually thereafter, the Agency shall review the
Health Plan QI Plan.



46.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VIII, Quality
Management, Item A., Quality Improvement, sub-items 2.a through 2.d. are hereby
deleted and replaced with the following:



 
a.
The Health Plan’s governing body shall oversee and evaluate the QIP. The role of
the Health Plan’s governing body shall include providing strategic direction to
the QIP, as well as ensuring the QIP is incorporated into the operations
throughout the Health Plan.  The written


AHCA Contract No. FAR001, Amendment No. 7, Page 12 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

 
QI Plan shall clearly describe the mechanism within the Health Plan for
strategic direction from the governing body to be provided to the QIP and for
the QIP to communicate with the governing body.



 
b.
The Health Plan shall have a QIP Committee. The Health Plan 's Medical Director
shall serve as either the Chairman or Co-Chairman of the QIP Committee. Other
committee representatives shall be selected to meet the needs of the Health Plan
but must include: 1) the Quality Director; 2) the Grievance Coordinator; 3) the
Utilization Review Manager; 4) the Credentialing Manager; 5) the Risk
Manager/Infection Control Professional (if applicable); 6) the Advocate
Representative (if applicable) and 7) Provider Representation, either through
providers serving on the committee or through a provider liaison position, such
as a representative from the network management department. Individual staff
members may serve in multiple roles on the Committee if they also serve in
multiple positions within the Health Plan. The Health Plan is encouraged to
include an advocate representative on the QIP Committee. The Committee shall
meet on a regular periodic basis, no less than quarterly. Its responsibilities
shall include the development and implementation of a written QI Plan, which
incorporates the strategic direction provided by the governing body. The QI Plan
shall contain the following components:



 
(1)
The Health Plan’s guiding philosophy for Quality Management and it should
identify any nationally recognized, standardized approach that is used (for
example, PDSA, Rapid Cycle Improvement, FOCUS-PDCA, Six Sigma, etc.).  Selection
of performance indicators and sources for benchmarking shall also be described.



 
(2)
A description of the Health Plan positions assigned to the QIP, including a
description of why each representative was chosen to serve on the Committee and
the roles each position is expected to fulfill. The resume of the QIP Committee
shall be made available upon the Agency’s request.




 
(3)
Specific training regarding Quality that will be provided by the Health Plan to
staff serving in the QIP. At a minimum, the training shall include protocols
developed by the Centers for Medicare and Medicaid Services regarding Quality.



 
(4)
The role of its Providers in giving input to the QIP, whether that is by
membership on the Committee, its Sub-Committees, or other means.



 
(5)
A standard for how the Health Plan will assure that QIP activities take place
throughout the Health Plan and document result Health Plan s of QIP activities
for reviewers. Protocols for assigning tasks to individual staff persons and
selection of time standards for completion shall be included. CMS protocols may
be obtained from either http://www.cms.hhs.gov/MedicaidManagCare/or
www.myfloridaeqro.com.



 
(6)
Standard describing the process the QIP will use to review and suggest new
and/or improved QI activities;



 
(7)
The process for selected and directing task forces, committees, or other Health
Plan activities to review areas of concern in the provision of health care
services to Enrollees;



 
(8)
The process for selecting evaluation and study design procedures;


AHCA Contract No. FAR001, Amendment No. 7, Page 13 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

 
(9)
The process to report findings to appropriate executive authority, staff, and
departments within the Health Plan as well as relevant stakeholders, such as
network providers. The QI Plan shall also indicate how this communication will
be documented for Agency review; and



 
(10)
The process to direct and analyze periodic reviews of Enrollees' service
utilization patterns.



 
c.
The Health Plan shall maintain minutes of all QI Committee and Sub-Committee
meetings and make the minutes available for Agency review. The minutes shall
demonstrate resolution of items or be brought forward to the next meeting.



47.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VIII, Quality
Management, Item A., Quality Improvement, sub-item 3., the first sentence, is
hereby amended to read as follows:



The Health Plan shall monitor, evaluate, and improve the quality and
appropriateness of care and service delivery (or the failure to provide care or
deliver services) to Enrollees through performance improvement projects (PIPs),
medical record audits, performance measures, surveys, and related activities.


48.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VIII, Quality
Management, Item A., Quality Improvement, sub-item 3.a., is hereby amended to
read as follows:



 
a.
PIPs



Annually, by January 1, the Agency shall determine and notify the Health Plan if
there are changes in the number and types of PIPs the Health Plan shall perform
for the coming Contract Year.  Beginning with the September 1, 2007 Contract
Year, the Health Plan shall perform four (4) Agency approved performance
improvement projects.  There must be one clinical PIP and one non-clinical PIP.


 
(1)
One (1) of the PIPs must focus on Language and Culture, Clinical Health Care
Disparities, or Culturally and Linguistically Appropriate Services.



 
(2)
One (1) of the PIPs must be the statewide collaborative PIP coordinated by the
External Quality Review Organization.



 
(3)
One (1) of the clinical PIPs must relate to Behavioral Health Services.



 
(4)
One PIP must be designed to address deficiencies identified by the plan through
monitoring, performance measure results, member satisfaction surveys, or other
similar means.



 
(5)
Each PIP must include a statistically significant sample of Enrollees.



 
(6)
All PIPs must achieve, through ongoing measurements and intervention,
significant improvement to the Quality of care and service delivery, sustained
over time, in areas that are expected to have a favorable effect on health
outcomes and Enrollee satisfaction. Improvement must be measured through
comparison of a baseline measurement and an initial remeasurement following
application of an intervention. Change must be statistically significant at the
95% confidence level and must be


AHCA Contract No. FAR001, Amendment No. 7, Page 14 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

 
sustained for a period of two additional remeasurements. Measurement periods and
methodologies shall be submitted to the Agency for approval prior to initiation
of the PIP. PIPs that have successfully achieved sustained improvement as
approved by the Agency shall be considered complete and shall not meet the
requirement for one of the four PIPs, although the Health Plan may wish to
continue to monitor the performance indicator as part of the overall QI program.
In this event, the Health Plan shall select a new PIP and submit it to the
Agency for approval.




 
(7)
Within 90 Calendar Days after initial Contract execution and then on June 1 of
each subsequent Contract Year, the Health Plan shall submit to the Agency’s
Bureau of Managed Health Care, in writing, a proposal for each planned PIP.  The
PIP proposal shall be submitted using the most recent version of the External
Quality Review PIP Validation Report Form.   Activities 1 through 6 of the Form
must be addressed in the PIP proposal.   Annual submissions for on-going PIPs
shall update the form to reflect the Health Plan’s progress.  In the event that
the Health Plan elects to modify a portion of the PIP proposal subsequent to
initial Agency approval, a written request must be submitted to the Agency.  The
External Quality Review PIP Validation Report Form may be obtained from the
following website:



 
www.myfloridaeqro.com .



Instructions for using the form for submittal of PIP proposals and updates may
be obtained from the Agency.


 
(8)
The Health Plan’s PIP methodology must comply with the most recent protocol set
forth by the Centers for Medicare and Medicaid Services, Conducting Performance
Improvement Projects.  This protocol may be obtained from either of the
following websites:



 
http://www.cms.hhs.gov/MedicaidManagCare/ or www.myfloridaeqro.com



 
(9)
Populations selected for study under the PIP must be specific to this Contract
and shall exclude non-Medicaid enrollees or Medicaid beneficiaries from other
states. In the event that the Health Plan contracts with a separate entity for
management of particular services, such as behavioral health or pharmacy, PIPs
conducted by the separate entity shall not include enrollees for other health
plans served by the entity.



 
(10)
The Health Plan’s PIPs shall be subject to review and validation by the External
Quality Review Organization.  The Health Plan shall comply with any
recommendations for improvement requested by the External Quality Review
Organization, subject to approval by the Agency.



49.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VIII, Quality
Management, Item A., Quality Improvement, sub-item 3.b.(3)(i), is hereby amended
to read as follows:



Perform a quarterly review of a random selection of ten percent (10%) or fifty
(50) medical records, whichever is less, of Enrollees who received Behavioral
Health Services during the previous quarter; and,


50.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VIII, Quality
Management, Item A., Quality Improvement, sub-item 3.b.(6), is hereby amended to
read as follows:


AHCA Contract No. FAR001, Amendment No. 7, Page 15 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

(6)             Composition of local advisory groups shall follow Section VI,
Behavioral Health Care, P., Behavioral Health Managed Care Local Advisory Group.


51.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VIII, Quality
Management, Item A., Quality Improvement, sub-item 3.c., is hereby deleted and
replaced with the following:



c.          Performance Measures (PMs)


The Health Plan shall collect data on patient outcome Performance Measures
(PMs), as defined by the Healthcare Effectiveness Data and Information Set
(HEDIS) or otherwise defined by the Agency.  The Agency may add or remove
reporting requirements with sixty (60) Calendar Days advance notice.


Health Plan reporting on Performance Measures shall be submitted to the Agency
on an annual basis in a three-year phase-in schedule as specified in Attachment
II, Section XII, A.1.d., and in the Performance Measures Reporting Requirements
chart in Section XII, I.  The submission of measures shall be cumulative so that
all measures must be collected and reported for Measurement Year Three.”


52.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VIII, Quality
Management, Item A., Quality Improvement, sub-item 3.h.(2)(c), is hereby deleted
in its entirety.



53.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VIII, Quality
Management, Item A., Quality Improvement, sub-items 3.h.(2)(d) through (2)(h)
are hereby renumbered as (2)(c) through (2)(g), respectively.



54.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VIII, Quality
Management, Item A., Quality Improvement, sub-item 3.h(5)(d), the last sentence,
is hereby amended to read as follows:



For each PCP and each OB/GYN Provider serving as a PCP, documentation in the
Health Plan’s credentialing files regarding the site survey shall include the
following:


55.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VIII, Quality
Management, Item A., Quality Improvement, sub-item 3., is hereby revised to
include the following:



i.          Cultural Competency Plan


 
(1)
In accordance with 42 CFR 438.206, the Health Plan shall have a comprehensive
written Cultural Competency Plan (CCP) describing the program the Health Plan
has in place to ensure that services are provided in a culturally competent
manner to all Enrollees, including those with limited English proficiency. The
CCP must describe how Providers, Health Plan employees, and systems will
effectively provide services to people of all cultures, races, ethnic
backgrounds, and religions in a manner that recognizes values, affirms, and
respects the worth of the individual Enrollees and protects and preserves the
dignity of each. The CCP shall be updated annually and submitted to the Bureau
of Managed Health Care by October 1 for approval for implementation by January 1
of each Contract Year.



 
(2)
The Health Plan may distribute a summary of the CCP to network Providers if the
summary includes information about how the Provider may access the full CCP on
the Web site. This summary shall also detail how the Provider can request a hard
copy from the Health Plan at no charge to the Provider.


AHCA Contract No. FAR001, Amendment No. 7, Page 16 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract



 
(3)
The Health Plan shall complete an annual evaluation of the effectiveness of its
CCP. This evaluation may include results from the CAHPS or other comparative
member satisfaction surveys, outcomes for certain cultural groups, member
grievances, member appeals, provider feedback and Health Plan employee surveys.
The Health Plan shall track and trend any issues identified in the evaluation
and shall implement interventions to improve the provision of services. A
description of the evaluation, its results, the analysis of the results and
interventions to be implemented shall be described in the annual CCP submitted
to the Agency.



56.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VIII.,
Quality Management, Item B., Utilization Management (UM), sub-item 1.b., is
hereby amended to read as follows:



 
b.
The Health Plan shall report Fraud and Abuse information identified through the
Utilization Management program to the Agency’s MPI as described in Section X,
and referenced in 42 CFR. 455.1(a)(1).



57.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VIII.,
Quality Management, Item B., Utilization Management (UM), sub-item 5.h, the last
sentence, is hereby amended to now read as follows:



The Health Plan shall honor any written documentation of Prior Authorization of
ongoing Covered Services for a period of thirty (30) Calendar Days after the
effective date of Enrollment, or until the Enrollee's PCP reviews the Enrollee's
treatment plan for the following types of Enrollees:


58.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VIII.,
Quality Management, Item B., Utilization Management (UM), sub-items 6.b. and
6.c., and the first paragraph of sub-item 6.d., are hereby amended to now read
as follows:



 
b.
Each Disease Management program shall have policies and procedures that follow
the National Committee for Quality Assurance’s (NCQA’s) most recent Disease
Management Standards and Guidelines, which may be accessed online at
http://web.ncqa.org/tabid/381/Default.aspx.  In addition to policies and
procedures, the Health Plan shall have a Disease Management program description
for each disease state that describes how the program fulfills the principles
and functions of each of the NCQA Disease Management Standards and Guidelines
categories.  Each program description should also describe how Enrollees are
identified for eligibility and stratified by severity and risk level.  The
Health Plan shall submit a copy of its policies and procedures and program
description for each of its Disease Management programs to the Agency by April
1st of each year.



 
c.
The Health Plan shall have a policy and procedure regarding the transition of
Enrollees from disease management services outside the Health Plan to the Plan’s
Disease Management program.  This policy and procedure shall include
coordination with the Disease Management Organization (DMO) that provided
services to the Enrollee prior to his/her enrollment in the Health
Plan.  Additionally, the Health Plan shall request that the Enrollee sign a
limited Release of Information to aid the Plan in accessing the DMO’s
information for the Enrollee.



 
d.
The Health Plan must develop and use a plan of treatment for chronic disease
follow-up care that is tailored to the individual Enrollee. The purpose of the
plan of treatment is to assure appropriate ongoing treatment reflecting the
highest standards of medical care designed to minimize further deterioration and
complications. The plan of treatment shall be on file for each Enrollee with a
chronic disease and shall contain sufficient information to explain the


AHCA Contract No. FAR001, Amendment No. 7, Page 17 of 66

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

--------------------------------------------------------------------------------

 

 
progress of treatment. Medication management, the review of medications that an
Enrollee is currently taking, should be an ongoing part of the plan of treatment
to ensure that the Enrollee does not suffer adverse effects or interactions from
contraindicated medications. The Enrollee’s ability to adhere to a treatment
regimen should be monitored in the plan of treatment as well.



59.
Attachment II, Medicaid Reform Health Plan Model Contract, Section VIII.,
Quality Management, Item B., Utilization Management (UM), sub-item 6.e.(4)., is
hereby amended to now read as follows:



 
(4)
If the Agency determines that the Health Plan will conduct the Disease
Management Provider satisfaction surveys, the Agency will provide the Health
Plan with the required sampling methodology and survey specifications by July 1,
2007.



60.
Attachment II, Medicaid Reform Health Plan Model Contract, Section IX, Grievance
System, Item A., General Requirements, sub-item 2., the second sentence, is
hereby amended to read as follows:



Before implementation, the Health Plan must request and receive written approval
from the Agency regarding the Health Plan’s Grievance System policies and
procedures.


61.
Attachment II, Medicaid Reform Health Plan Model Contract, Section IX, Grievance
System, Item A., General Requirements, sub-item 3, is hereby amended to read as
follows:



 
3.
The Health Plan shall refer all Enrollees and/or providers, on behalf of the
Enrollee, (whether the provider is a participating Provider or a
nonparticipating provider) who are dissatisfied with the Health Plan or its
Actions to the Health Plan’s Grievance/Appeal Coordinator for processing and
documentation in accordance with this Contract and the Health Plan's
Agency-approved policies and procedures.



62.
Attachment II, Medicaid Reform Health Plan Model Contract, Section IX.,
Grievance System, Item B., Grievance Process, sub-item 3, is hereby amended to
read as follows:



 
3.
The Health Plan must complete the Grievance process in time to permit the
Enrollee's disenrollment to be effective in accordance with the time frames
specified in 42 CFR 438.56(e)(1) and Section 409.91211, F.S.



63.
Attachment II, Medicaid Reform Health Plan Model Contract, Section IX.,
Grievance System, Item C., The Appeal Process, sub-item 4.d., is hereby amended
to read as follows:



 
d.
If services were not furnished while the Appeal was pending and the Appeal panel
reverses the Health Plan's decision to deny, limit or delay services, the Health
Plan must authorize or provide the disputed services promptly and as quickly as
the Enrollee's health condition requires.



64.
Attachment II, Medicaid Reform Health Plan Model Contract, Section IX.,
Grievance System, Item C., The Appeal Process, sub-item 4.e., is hereby amended
to read as follows:



 
e.
If the services were furnished while the Appeal was pending and the Appeal panel
reverses the Health Plan's decision to deny, limit or delay services, the Health
Plan must approve payment for disputed services in accordance with State policy
and regulations.



65.
Attachment II, Medicaid Reform Health Plan Model Contract, Section IX.,
Grievance System, Item C., The Appeal Process, sub-item 5.c., is hereby amended
to read as follows:


AHCA Contract No. FAR001, Amendment No. 7, Page 18 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract



 
c.
The Health Plan shall resolve each Appeal within State-established time frames
not to exceed forty-five (45) Calendar Days from the day the Health Plan
received the initial Appeal request, whether oral or in writing.



66.
Attachment II, Medicaid Reform Health Plan Model Contract, Section X.,
Administration and Management, Item C., Provider Contracts Requirements,
sub-item 2.gg. is hereby amended to read as follows:



 
gg.
Contain no provision requiring the Provider to contract for more than one Health
Plan product line or otherwise be excluded (pursuant to Section 641.315, F.S.);



67.
Attachment II, Medicaid Reform Health Plan Model Contract, Section X.,
Administration and Management , Item D., Provider Termination, sub-item 3., is
hereby amended to read as follows:



 
3.
The Health Plan shall notify Enrollees in accordance with the provisions of this
Contract regarding Provider termination; and,



68.
Attachment II, Medicaid Reform Health Plan Model Contract, Section X.,
Administration and Management, Item E., Provider Services, sub-item 6.a., is
hereby amended to read as follows:



 
a.
The Health Plan shall establish a provider complaint system that permits a
provider to dispute the Health Plan’s policies, procedures, or any aspect of a
Health Plan’s administrative functions, including proposed Actions.



69.
Attachment II, Medicaid Reform Health Plan Model Contract, Section X.,
Administration and Management, Item E., Provider Services, sub-item 6.e.(2), is
hereby amended to read as follows:



(2)          Have dedicated staff for providers to contact via telephone,
electronic mail, or in person,to ask questions, file a provider complaint and
resolve problems;


70.
Attachment II, Medicaid Reform Health Plan Model Contract, Section X.,
Administration and Management, Item F., Medical Records Requirements, sub-item
2.b, is hereby amended to read as follows:



 
b.
Must be legible and maintained in detail consistent with the clinical and
professional practice which facilitates effective internal and external peer
review, medical audit and adequate follow-up treatment; and,



71.
Attachment II, Medicaid Reform Health Plan Model Contract, Section X.,
Administration and Management, Item H., Encounter Data, sub-item 3., is hereby
amended to read as follows



 
3.
Health Plans shall have the capability to convert all information that enters
their claims systems via hard copy paper claims to encounter data to be
submitted in the appropriate HIPAA compliant formats. Health Plans shall ensure
that network providers receiving subcapitation or a flat rate also generate
encounters, and the Health Plan is responsible for submitting these encounters
in the appropriate HIPAA compliant formats.



72.
Attachment II, Medicaid Reform Health Plan Model Contract, Section X.,
Administration and Management, Item H., Encounter Data, sub-item 5., is hereby
amended to read as follows:



 
5.
Health Plans shall require each Provider to have a unique Florida Medicaid
Provider number, in accordance with the requirement of Section X, C. ii. of this
Contract.


AHCA Contract No. FAR001, Amendment No. 7, Page 19 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract



73.
Attachment II, Medicaid Reform Health Plan Model Contract, Section X.,
Administration and Management, Item J., Fraud Prevention, sub-item 4.d., is
hereby amended to read as follows:



d.          Contain provisions for the confidential reporting of Health Plan
violations to theAgency’s MPI;


74.
Attachment II, Medicaid Reform Health Plan Model Contract, Section X.,
Administration and Management, Item J., Fraud Prevention, sub-item 4.g., is
hereby amended to read as follows:



 
g.
Require all instances of provider or Enrollee Fraud and Abuse under State and/or
federal law be reported to the MPI. Additionally, any final resolution must
include a written statement that provides notice to the provider or enrollee
that the resolution in no way binds the State of Florida nor precludes the State
of Florida from taking further action for the circumstances that brought rise to
the matter;



75.
Attachment II, Medicaid Reform Health Plan Model Contract, Section X.,
Administration and Management, Item J., Fraud Prevention, sub-item 4.h., first
paragraph, is hereby amended to read as follows:



h.          Ensure that the Health Plan and all providers, upon request, and as
required by State and/orfederal law, shall:


76.
Attachment II, Medicaid Reform Health Plan Model Contract, Section X.,
Administration and Management, Item J., Fraud Prevention, sub-item 4.i., is
hereby amended to read as follows:



 
i.
Ensure that the Health Plan shall cooperate fully in any investigation by the
Agency, MPI, MFCU or any subsequent legal action that may result from such an
investigation.



77.
Attachment II, Medicaid Reform Health Plan Model Contract, Section X.,
Administration and Management, Item J., Fraud Prevention, sub-item 4., is hereby
amended to include the following:



 
l.
Provide details about the following, as required by Section 6032 of the federal
Deficit Reduction Act of 2005:

(1)          the False Claim Act;
(2)          the penalties for submitting false claims and statements;
(3)          whistleblower protections;
(4)          the law’s role in preventing and detecting fraud, waste and abuse;
and
(5)          each person’s responsibility relating to detection and prevention.


78.
Attachment II, Medicaid Reform Health Plan Model Contract, Section X.,
Administration and Management, Item J., sub-items 5 and 6 are hereby amended to
now read as follows:



 
5.
In accordance with Section 6032 of the federal Deficit Reduction Act of 2005 the
Health Plan shall distribute written Fraud and Abuse policies to all employees.
If the Health Plan has an employee handbook, the Health Plan shall include
specific information about Section 6032 of the federal Deficit Reduction Act of
2005, the Health Plan‘s policies, and the rights of employees to be protected as
whistleblowers.



 
6.
The Health Plan shall comply with all reporting requirements set forth in
Section XII., Reporting Requirements.


AHCA Contract No. FAR001, Amendment No. 7, Page 20 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

7.       The Health Plan shall meet with the Agency periodically, at the
Agency’s request, to discuss fraud, abuse, neglect and overpayment issues. For
purpose of this section, the Health Plan Compliance Officer shall be the point
of contact for the Health Plan and the Agency’s Medicaid Fraud and Abuse Liaison
shall be the point of contact for the Agency.


79.
Attachment II, Medicaid Reform Health Plan Model Contract, Section X.,
Administration and Management, Item I., Enhanced Benefit Program, The Healthy
Behaviors Definition and Reporting Requirements Table, is hereby deleted in its
entirety and replaced as follows:



Healthy Behaviors Definitions and Reporting Requirements


Children
   
Behavior #
Behavior Name
Reporting Process
1
Childhood dental exam
Reported by the plan using CPT code
2
Childhood vision exam
Reported by the plan using CPT code
3
Childhood preventive care ( age-appropriate screenings and immunizations)
Reported by the plan using CPT code
4
Childhood wellness visit
Reported by the plan using CPT code
5
Keeps all primary care appointments
Reported by the plan using CPT code
Adults
   
Behavior #
Behavior Name
Reporting Process
1
Keeps all primary care appointments
Reported by the plan using CPT code
2
Mammogram
Reported by the plan using CPT code
3
PAP Smear
Reported by the plan using CPT code
4
Colorectal Screening
Reported by the plan using CPT code
5
Adult Vision Exam
Reported by the plan using CPT code
6
Adult Dental Exam
Reported by the plan using CPT code or Enhanced Benefit Universal Form (EBUF)
Additional Behaviors
 
Behavior #
Behavior Name
Reporting Process
1
Disease management participation
Reported by the plan using CPT code or Enhanced Benefit Universal Form (EBUF)
2a
Alcohol and/or drug treatment program participation
Reported by the plan using CPT code or Enhanced Benefit Universal Form (EBUF)
2b
Alcohol and/or drug treatment program 6 month success
Reported by the plan using CPT code or Enhanced Benefit Universal Form (EBUF)
3a
Smoking cessation program participation
Reported by the plan using CPT code or Enhanced Benefit Universal Form (EBUF)
3b
Smoking cessation program 6 month success
Reported by the plan using CPT code or Enhanced Benefit Universal Form (EBUF)
4a
Weight loss program participation
Reported by the plan using CPT code or Enhanced Benefit Universal Form (EBUF)
4b
Weight loss program 6 month success
Reported by the plan using CPT code or Enhanced Benefit Universal Form (EBUF)
5a
Exercise program participation
Reported by the plan using CPT code or Enhanced Benefit Universal Form (EBUF)
5b
Exercise program 6 month success
Reported by the plan using CPT code or Enhanced Benefit Universal Form (EBUF)
6
Flu Shot when recommended by physician
Reported by the plan using CPT code or Enhanced Benefit Universal Form (EBUF)
7
Compliance with prescribed maintenance medications
Provided and reported by the plan using NDC/GCN #



AHCA Contract No. FAR001, Amendment No. 7, Page 21 of 66

--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract
 

80.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XI.,
Information Management and Systems, Item D., sub-item 7., is hereby deleted and
replaced as follows:



 
7.
The Health Plan shall provide to the Agency full written documentation that
includes a corrective action plan. The corrective action plan shall include a
description of how problems with critical Systems functions will be prevented
from occurring again, and shall be delivered to the Agency within five (5)
Business Days of the problem’s occurrence.



81.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XI.,
Information Management and Systems, Item H., Other Requirements, sub-item c., is
hereby amended to read as follows:



 
c.
The Health Plan shall also cooperate with the Agency in the continuing
development of the State’s health care data site (www.floridahealthstat.com).



82.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item A., Health Plan Reporting Requirements, sub-item
1.c., is hereby amended to read as follows:



 
c.
The Health Plan must submit its certification concurrently with the certified
data as outlined in Table 1 of Section XII (see 42 CFR 438.606(c)). The
certification page should be scanned and submitted electronically with the
certified data.



83.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item A., Health Plan Reporting Requirements, sub-item
1.d., is hereby deleted and replaced as follows:



 
d.
By July 1 of each year, the Health Plan shall deliver to the Florida Center for
Health Information and Policy Analysis a certification by an Agency-approved
independent auditor that the Performance Measure data reported for the previous
calendar year are fairly and accurately presented.”



84.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item A., Health Plan Reporting Requirements, sub-item 6,
is hereby amended to read as follows:



 
6.
If the Health Plan fails to submit the required reports accurately and within
the timeframes specified, the Agency shall fine or otherwise sanction the Health
Plan in accordance with Section XIV, Sanctions. To be considered accurate, the
error ratio cannot exceed three percent (3%) for the total records submitted.





 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


AHCA Contract No. FAR001, Amendment No. 7, Page 22 of 66



--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract



85.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item A., Health Plan Reporting Requirements, sub-item
7., Digit 1 Report Identifiers table, is hereby amended to read as follows:



Digit 1 Report Identifiers
R
Marketing Representative
I
Information Systems Availability
G
Grievance System Reporting
H
Inpatient Discharge Reporting
F
Financial Reporting
M
Minority Reporting
C
Claims Inventory
T
Transportation
S
Critical Incident Summary
E
Behavioral Health Encounter Data
B
Behavioral Health Pharmacy Encounter Data
P
Behavioral Health Required Staff/Providers
O
FARS/CFARS





86.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Table 1, is hereby deleted in its entirety and replaced
by the following table:





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




AHCA Contract No. FAR001, Amendment No. 7, Page 23 of 66



--------------------------------------------------------------------------------

Healthease of Florida, Inc.
Medicaid HMO Reform Contrac




Table 1
SUMMARY OF REPORTING REQUIREMENTS
         
Health Plan Reports Required by AHCA

 
Report
 
Specific Data Elements
 
Format
 
Frequency Requirements
 
Data and Certifications to be Submit Concurrently to:
 
Suspected Fraud Reporting
 
See Section X, K.
 
Narrative
 
Immediately upon occurrence
 
Via electronic mail to MPI
 
Critical Incident Report
 
See Section XII.F.
 
Code 15 Report
 
Immediately upon occurrence
 
electronic mail and Surface Mail to the Health Plan’s analyst at the Bureau of
Managed Health Care
 
Choice Counseling  Disenrollment  Reason Report



 
See Section XII B, 2
 
Choice Counseling Vendor proprietary format

 
Monthly– Provided by the Choice Counseling Vendor to the plan on the first
Tuesday after Monthly Magic
 
Uploaded to the Choice Counseling vendor’s secure ftp directory
 
Choice Counseling Involuntary Disenrollment Report
 
See Section XII B 3
 
Choice Counseling Vendor proprietary format
 
Monthly– Provided by the plan to the Choice Counseling Vendor on the first
Thursday of every month.

 
Uploaded to the Choice Counseling Vendor’s secure ftp directory
 
Catastrophic Component
Threshold and Benefit Maximum
Report

 
See Section XII. AA,
Table 18

 
electronic template to
be provided by the
Agency

 
Monthly – Due fifteen (15) days after
the end of the month being reported

 
Data and Certification via Secure File Transfer Protocol (SFTP)
 
Provider Network Report
 
See Section XII, D., Table 3
 
Fixed record length ASCII flat file (.dat)
 
Monthly– Due on the first (1st) Thursday of the month (optional weekly
submissions on each Thursday for the remainder of the month)
 
FTP to Choice Counseling vendor
 
(???REFPROVYYYYMMDD.dat)
         

 
AHCA Contract No. FAR001, Amendment No. 7, Page 24 of 66
Healthease of Florida, Inc.
Medicaid HMO Reform Contrac

--------------------------------------------------------------------------------

 
Report
 
Specific Data Elements
 
Format
 
Frequency Requirements
 
Data and Certifications to be Submit Concurrently to:
 


Marketing Representative Report
 
See Section XII, E., Table 4
 
electronic template provided by the Agency
 
Monthly– If the Health Plan is engaged in marketing activities, due within
fifteen (15) days after the end of the reporting month- Contains previous
calendar month’s data
 
Data and certification to Bureau of Managed Health Care (BMHC) by electronic
mail to mmcdata@ahca.myflorida.com
 
(R***YYMM.xls)
         
Information Systems Availability and Performance Report
 
See Section XII, L., Table 6
 
electronic template provided by the Agency
 
Monthly– Due within fifteen (15) days after the end of the reporting month-
Contains previous calendar month’s data
 
Data and certification to BMHC by electronic mail to mmcdata@ahca.myflorida.com
 
(I***YYMM.xls)
         
Minority Reporting
(M***YYMM.xls)
 
See Section XII, Z.
 
Narrative
 
Monthly– Due fifteen (15) days after the end of the month being reported
 
Data and certification to BMHC by electronic mail to mmcdata@ahca.myflorida.com
 
Enhanced Benefits Report
 
See Section XII, F., Table 5
 
electronic template provided by the Agency
 
Monthly– Due ten (10) days after the end of the month being reported
 
Submit via the Secure File Transmission Protocol (SFTP) SITE or mail CD ROM/DVD
to the Choice Counseling Section MS # 8
 
Customized Benefit Package Exhaustion of Benefits Report
 
See Section XII. BB, Table 19
 
Electronic template to be provided by the Agency
 
Monthly – Due fifteen (15) days after the end of the month being reported
 
Data and Certification via Secure File Transfer Protocol (SFTP)

 
Inpatient Discharge Report(H***yyQ*.txt)
 
See Section XII CC, Table 20
 
Fixed record length text file
 
Quarterly – Due 30 Calendar days following the end of the quarter being reported
– Contains data for the entire quarter.
 
Data and certification via SFTP to the Agency
 
Grievance System Reporting
 
See Section XII, C., Table 2
 
Fixed record length text file
 
Quarterly– Due forty-five (45) days after the end of the quarter being reported
– Contains data for the entire quarter.  Combines both medical and behavioral
health care requirements to cover all grievances and appeals related to services
across the plan.
 
Data and certification to BMHC by Secure FTP (SFTP) or CD/DVD submission
 
(G*** yyQ*).txt)
         
Financial Reporting
(F*** yyQ*).xls)
 
See Section XII, J.
 
Electronic template provided by the Agency
 
Quarterly– Due forty-five (45) days after the end of the quarter being reported
– Contains data for the entire quarter.
 
Data and certification to BMHC by electronic mail to mmcfin@ahca.myflorida.com
 

 
AHCA Contract No. FAR001, Amendment No. 7, Page 25 of 66
Healthease of Florida, Inc.
Medicaid HMO Reform Contrac

--------------------------------------------------------------------------------

 
Report
 
Specific Data Elements
 
Format
 
Frequency Requirements
 
Data and Certifications to be Submit Concurrently to:
 

Claims Inventory Summary Reports
(C***YYQQ.xls)
 
See Section XII.M.,Tables 7-A,  7-B,  7-C and 7-D
 
Electronic template provided by the Agency
 
Quarterly  –.  Due forty-five (45) days after the end of the quarter being
reported – Contains data for the entire quarter.
 
Data and certification to BMHC by electronic mail to mmcclms@ahca.myflorida.com
 
Transportation Services and Performance Measures
 
See Section XII, Q., Tables 9 – 9i
 
Electronic template provided by the Agency
 
Quarterly–due forty-five (45) days after the end of the quarter being reported –
Contains data for the entire quarter.
Annually– due on August 15   - contains cumulative data for the entire year
 
Data and certification to BMHC by electronic mail to mmcdata@ahca.myflorida.com
 
(T*** yyQ*).xls)
         
Pharmacy Encounter Data
*see section XII.N.3 for naming convention
 
See Section XII.O.
 
Fixed record length text file
 
Quarterly– Due 30 days after the end of the quarter being reported – Contains
data for the entire quarter. Requires certification letter.
 
Data and certification by CD/DVD to HSD Contract Manager, or his/her designee,
at HSD
 
Medicaid Redetermination Notice Summary Report
 
See Section XII, DD.
 
Template to be provided by the Agency
 
Quarterly – Due forty-five (45) days after the end of the quarter being reported
– Contains data for the entire quarter, by month.
 
Data and certification to BMHC by electronic mail to mmcdata@ahca.myflorida.com
or CD/DVD submission to BMHC
 
Hernandez Settlement Agreement (HSA) Ombudsman Log
 
See Section XII, H.
 
Narrative
 
Quarterly– Due forty-five (45) days after the end of the quarter being reported
– Contains a copy of Hernandez Ombudsman Log for the quarter.
 
Data and certification to BMHC by electronic mail to mmcdata@ahca.myflorida.com
or CD/DVD submission to BMHC
 

 
AHCA Contract No. FAR001, Amendment No. 7, Page 26 of 66

--------------------------------------------------------------------------------

Healthease of Florida, Inc.
Medicaid HMO Reform Contrac
 
Report
 
Specific Data Elements
 
Format
 
Frequency Requirements
 
Data and Certifications to be Submit Concurrently to:
 

Hernandez Settlement Agreement (HSA) Report
 
See Section XII, H.
 
Narrative
 
Annually - Due on August 1. Requires submission of the HSA Survey
 
Data and certification to BMHC by electronic mail to mmcdata@ahca.myflorida.com
or CD/DVD submission to BMHC
 
Performance Measures
 
See Section XII, I
Table 21
 
Healthcare Effectiveness Data and Information Set (HEDIS) and Agency Defined
measures
 
Annually - Due no later than July 1 after the measurement year. Reporting is
done for each calendar year.
 
Electronic mail or CD/DVD submission to the Florida   Center for Health
Information and Policy Analysis.
 

Cultural Competency Plan
 

See Section VIII A, 3. i
 

Narrative
 

Annually- Due on October 1 st for implementation by January 1 of each Contract
year.

 

Data and certification to BMHC by electronic mail to mmcdata@ahca.myflorida.com
or CD/DVD submission to BMHC
 
Audited Financial Report
 
See Section XII,J.
 
Electronic template provided by the Agency
 
Annually - Within ninety (90) Calendar Days after the end of the Health Plan
Fiscal Year. Reporting is done for each calendar year.
 
electronic mail to mmcfin@ahca.myflorida.com. In addition to the financial
template, the plan must provide a copy of the audited financial report by a
certified auditing firm, CPA and include a copy of the CPA's letter of opinion.
This can be submitted via a pdf file or hard copy to MS#26, Attn: Program
Compliance Unit.
 
Child Health Check Up Reports
 
See Section XII, N., Tables 8 and 8a
 
Electronic template provided by the Agency
 
Annually - For previous federal fiscal year (Oct-Sep) due by January 15. Audited
report due by October 1.
 
Data and certification to BMHC by electronic mail to mmcdata@ahca.myflorida.com
 




AHCA Contract No. FAR001, Amendment No. 7, Page 27 of 66


 


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

Table 1 Continued


Behavioral Health Specific Reporting

Report
 
Specific Data Elements
 
Format
 
Frequency Requirements
 
Submit to:
Critical Incidents Individual
 
See Section XII, U., Table 12a
 
Electronic template provided by the Agency
 
Immediately upon occurrence
 
BMHC via Secure FTP (SFTP) and hardcopy to BMHC analyst
Critical Incident Summary
 
See Section XII. U., Table 12
 
Electronic template provided by the Agency
 
Monthly – Due on the fifteenth (15th) of the month- Contains previous calendar
month’s data
 
BMHC via Secure FTP (SFTP)
(S***YYMM.xls)
           
Behavioral Health Services Grievance and Appeals
 
See Section XII.T. (see Section XII.C. and Table 2 for reporting instructions)
 
Fixed record length text file
 
Quarterly  – Due 45 days after the end of the quarter being reported – Contains
data for the entire quarter. Requires certification letter.
 
Data and certification via SFTP site

Behavioral Health Encounter Data  (E***YYQ*.txt)
 
See section XII.X. Table 15
 
Fixed record length text file
 
Quarterly– Due 45 days after the end of the quarter being reported – Contains
data for the entire quarter.
 
Data and certification via SFTP site

Behavioral Health Pharmacy Encounter Data
(B***YYQ*.txt)
 
See section XII.W. Tables 16
 
Fixed record length text file
 
Quarterly– Due 45 days after the end of the quarter being reported – Contains
data for the entire quarter.
 
Data and certification via SFTP site

Required Staff/Providers
 
See Section XII, V., Table 13
 
Electronic template provided by the Agency
 
Quarterly– Due forty-five (45) days after the end of the quarter being reported
– Contains data for the entire quarter.
 
Electronic mail to mmcdata@ahca.myflorida.com
(P*** yyQ*).xls)
           
FARS / CFARS  (O***YY06.txt or O***YY12.txt)
 
See Section XII,W., Table 14
 
Fixed record length text file
 
Semi-annually - The reporting periods cover January through June and July
through December. It is due forty-five (45) days after the end of the reporting
period (August 15 and February 15).
 
Data and certification via SFTP
Enrollee Satisfaction Survey Summary
 
See Section XII, R., Table 10
 
Hardcopy
 
Annually  - Due sixty (60) days after the end of the calendar year being
reported. Also requires submission of copy of survey tool, the methodology used,
and the results.
 
Electronic mail to mmcdata@ahca.myflorida.com or hardcopy to BMHC

 
AHCA Contract No. FAR001, Amendment No. 7, Page 28 of 66


--------------------------------------------------------------------------------


Healthease of Florida, Inc. 
Medicaid HMO Reform Contract
 
 
Stakeholders Satisfaction Survey Summary
 
See Section XII, S., Table 11
 
Hardcopy
 
Annually  - Due sixty (60) days after the end of the calendar year being
reported. Also requires submission of copy of survey tool, the methodology used,
and the results.
 
Electronic mail to mmcdata@ahca.myflorida.com

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 


AHCA Contract No. FAR001, Amendment No. 7, Page 29 of 66




--------------------------------------------------------------------------------


Healthease of Florida, Inc. 
Medicaid HMO Reform Contract



87.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item B., Enrollment/Disenrollment Reports, sub-item 2,
is hereby deleted and replaced with the following:



2.
Choice Counseling Disenrollment Reason Reports



The Agency or its Agent will provide Reform Disenrollment reason information to
the Health Plans after Contract execution.  The Agency or its Agent will report
Disenrollment reason information to the Health Plans on a monthly basis.  The
Agency or its Agent will provide the file format for Disenrollment reports.  The
information on these reports includes only those Disenrollments
(voluntary/involuntary) processed by the Agency’s Choice Counselor/Enrollment
Broker.


88.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item B., Enrollment/Disenrollment Reports, is hereby
amended to include the following as sub-item 3:



 
3.
Involuntary Disenrollment Reports



Involuntary Disenrollments that meet the criteria established by the Agency
shall be submitted by the Health Plan to the Agency or its Agent in a manner and
format prescribed by the Agency.  The Health Plan shall submit involuntary
Disenrollments monthly, by the first Thursday of the month, to the Agency’s
Choice Counselor/Enrollment Broker.  Upon sixty (60) day notification from the
Agency, the report format and submission requirements may change


89.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item D., Provider Reporting, sub-item 3., is hereby
deleted and replaced as follows:



 
3.
The file is an ASCII flat file and is a complete refresh of the provider
information. The file must be submitted on the first Thursday of each month. The
file may be submitted each week by close of business on Thursday. The Agency or
its Choice Counselor/Enrollment Broker will reload the provider information each
Friday evening. The file name will be ???_PROVYYYYMMDD.dat (replacing ?’s with
the Health Plan’s three character approved abbreviation and yyyymmdd with the
date the file is submitted).  Both the Choice Counselor/Enrollment Broker and
the Agency will use this required file.  The Health Plan may use this optional
file submission opportunity to ensure that the information presented to
beneficiaries is the most current data available.  Updated provider network
information is available to the Agency or its Choice Counselor/Enrollment staff
each Saturday morning.



90.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item D., Provider Reporting, Table 3., is hereby deleted
in its entirety and replaced with the following:



 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FAR001, Amendment No. 7, Page 30 of 66







--------------------------------------------------------------------------------

Healthease of Florida, Inc.
Medicaid HMO Reform Contract



Note: The following reporting material is proprietary information of ACS Inc.
and may not be used, duplicated, or altered without the written permission of
Corporate Management.
 
TABLE 3
    MEDICAID PROVIDER FILE LAYOUT   



Field #
Field Name
Field Length
Required Field
Field Format
Justification
Comments
1
Plan Code
9
X
alpha
HMO & PSN :
Left with leading zeros

MediPass: right justified
This is the 9 digit  HMO Medicaid Provider ID, or PSN Supergroup, number
specific to the county of operation.
Effective 9-19-07, the Non-reform PSN subnetwork (SFCCN-PHT) will use a
Supergroup number.

This is the MediPass plan County identifier = MP+county number (MP06 = MediPass
Broward). Used for MediPass Providers, Non-Reform MediPass Supergroups
2
Provider Type
1
X
alpha
Left
Identifies the provider’s general area of service with an alpha character, as
follows:
P = Primary Care Provider (PCP)
I = Individual Practitioner other than a PCP
B = Birthing Center
T = Therapy
G = Group Practice (includes FQHCs and RHCs)
H = Hospital
C = Crisis Stabilization Unit
D = Dentist
R = Pharmacy
A = Ancillary Provider (DME providers, Home Health Care
Agencies, or other non-hospital, non-physician providers not listed as a
separate provider type, etc.)
3
Plan Provider Number
15
X
alpha
Left with leading zeros
Unique number assigned to the provider by the plan.
4
Group Affiliation
15
Required for all groups (type G) and providers (type P, I, D, or T) who are
members of a group
See Note For Individual Providers
alpha
Left with leading zeros
The unique provider number assigned by the plan to the group practice.  This
field is required for all providers who are members of a group, such as PCPs and
specialists.  The group affiliation number must be the same for all providers
who are members of that group.  A record is also required for each group
practice (provider G) being reported.

For groups (provider Type G), this identification number must be the same as the
plan provider number.

NOTE: HMO and/or Reform PSNs: For HMO or Reform PSN individual providers that do
NOT practice as members of a group use the plan code (Plan Medicaid ID for the
county) with leading zeros.


5
SSN or FEIN
9
X
alpha
Left with leading zeros
Social Security number or Federal Identification Number for the individual
provider or the group practice.
6
Provider last name
30
X
alpha
Left
The last name of the provider, or the first 30 characters of the name of the
group.  (Please do not include courtesy titles such as Dr., Mr., Ms., since
these titles can interfere with electronic searches of the data.)  This field
should also be used to note hospital name.  UPPER CASE ONLY PLEASE.
7
Provider first name
30
X
alpha
Left
The first name of the provider, or the continuation of the name of the
group.  UPPER CASE ONLY PLEASE.
8
Address line 1
30
X
alpha
Left
Physical location of the provider or practice.  Do not use P.O. Box or mailing
address is different from practice location.  UPPER CASE ONLY PLEASE.
9
Address line 2
30
 
alpha
Left
Second line of the location address for the provider. UPPER CASE ONLY PLEASE
10
City
30
X
alpha
Left
Physical city location of the provider or practice.  UPPER CASE ONLY PLEASE
11
Zip Code
9
X
numeric
Left with trailing zeros
Physical zip code location of the provider or practice.  Please note that the
format does not allow for use of a hyphen. Accuracy is important, since address
information is one of the standard items used to search for providers that are
located in close proximity to the member.
12
Phone area code
3
 
numeric
Left
Area code for the phone number of the office. Please note that the format does
not allow for use of a hyphen.
13
Phone number
7
 
numeric
Left
Phone number of the office. Please note that the format does not allow for use
of a hyphen.
14
Phone extension
4
 
numeric
Left
Phone number extension of the office, if applicable. Please note that the format
does not allow for use of a hyphen.
15
Gender
1
 
alpha
Left
The gender of the provider.
Valid values:  M = Male; F = Female; U = Unknown
16
PCP Indicator
1
X
Required for Provider Type P, or G if the group will be selected as the PCP.
alpha
Left
Used to indicate if an individual provider is a primary care physician.
Valid values:  P = Yes, the provider is a PCP;
                        N = No, the provider is not a PCP.

This field should not be used to note group providers as PCPs for HMOs, since
members must be assigned to specific providers, not group practices.  MediPass,
MPN, ER Div and Non-reform PSNs may allow enrollment to the group if
appropriate.
17
Provider Limitation
1
Required if PCP Indicator = P
alpha
Left
X = Accepting new patients
N = Not accepting new patients but remaining a contracted network provider
L = Not accepting new patients; leaving the network  (Please note the “L”
designation at the earliest opportunity)
P = Only accepting current patients
C = Accepting children only
A = Accepting adults only
R = Refer member to HMO member services/Restricted Provider for MediPass
F = Only accepting female patients
S = Only serving children through CMS (MediPass/PSN only)
NOTE: This limitation code is critical to providing edits for Med.
Options/Choice Counseling staff to enroll within the provider’s patient
parameters.
18
HMO/
MediPass Indicator
1
X
alpha
Left
Valid Values: H = HMO, P= PSN, M=MediPass
This field must be completed with this designation for each record submitted by
the Plan.
19
Evening hours
1
 
alpha
Left
Y = Yes; N = No
20
Saturday hours
1
 
alpha
Left
Y = Yes; N = No
21
Age restrictions
20
 
alpha
Left
Populate this field with free-form text, to identify any age restriction the
provider may have on their practice.
22
Primary Specialty
3
Required if Provider Type = P, I, D or T; also required for provider type G
(group) for MediPass and PSN where recipients are enrolled to the group.
numeric
Left with leading zeros






























































Insert the 3 digit code that most closely describes

001 Adolescent Medicine
002 Allergy
003 Anesthesiology
004 Cardiovascular Medicine
005 Dermatology
006 Diabetes
007 Emergency Medicine
008 Endocrinology
009 Family Practice
010 Gastroenterology
011 General Practice
012 Preventative Medicine
013 Geriatrics
014 Gynecology
015 Hematology
016 Immunology
017 Infectious Diseases
018 Internal Medicine
019 Neonatal/Perinatal
020 Neoplastic Diseases
021 Nephrology
022 Neurology
023 Neurology/Children
024 Neuropathology
025 Nutrition
026 Obstetrics
027 OB-GYN
028 Occupational Medicine
029 Oncology
030 Ophthalmology
031 Otolaryngology
032 Pathology
033 Pathology, Clinical
034 Pathology, Forensic
035 Pediatrics
036 Pediatric Allergy
037 Pediatric Cardiology
038 Pediatric Oncology &Hematology
039 Pediatric Nephrology
040 Pharmacology
041 Physical Medicine and Rehab
042 Psychiatry, Adult
043 Psychiatry, Child
044 Psychoanalysis
045 Public Health
046 Pulmonary Diseases
047 Radiology
048 Radiology, Diagnostic
049 Radiology, Pediatric
050 Radiology, Therapeutic
051 Rheumatology
052 Surgery, Abdominal
053 Surgery, Cardiovascular
054 Surgery, Colon / Rectal
055 Surgery, General
056 Surgery, Hand
057 Surgery, Neurological
058 Surgery, Orthopedic
059 Surgery, Pediatric
060 Surgery, Plastic
061 Surgery, Thoracic
062 Surgery, Traumatic
063 Surgery, Urological
064  Other Physician Specialty
065 Maternal/Fetal
066 Assessment Practitioner
067 Therapeutic Practitioner
068 Consumer Directed Care
069 Medical Oxygen Retailer
070 Adult Dentures Only
071 General Dentistry
072 Oral Surgeon (Dentist)
073 Pedodontist
074 Other Dentist
075 Adult Primary Care Nurse Practitioner
076 Clinical Nurse Spec
077 College Health Nurse Practitioner
078 Diabetic Nurse Practitioner
079 Brain & Spinal Injury Medicine
080 Family/Emergency Nurse Practitioner
081 Family Planning Nurse Practitioner
082 Geriatric Nurse Practitioner
083 Maternal/Child Family Planning Nurse Practitioner
084  Reg. Nurse Anesthetist
085 Certified Registered Nurse Midwife
086 OB/GYN Nurse Practitioner
087 Pediatric Neonatal
088 Orthodontist
089 Assisted Living for the Elderly
090 Occupational Therapist
091 Physical Therapist
092 Speech Therapist
093 Respiratory Therapist
100 Chiropractor
101 Optometrist
102 Podiatrist
103 Urologist
104 Hospitalist
BH1 Psychology, Adult
BH2 Psychology, Child
BH3 Mental Health Counselor
BH4 Community Mental Health Center
BH5 Case Manager

23
Specialty 2
3
 
numeric
Left with leading zeros
Use codes listed above.
24
Specialty 3
3
 
numeric
Left with leading zeros
Use codes listed above.
25
Language 1
2
 
numeric
Left with leading zeros
01 = English
02 = Spanish
03 = Haitian Creole
04 = Vietnamese
05 = Cambodian
06 = Russian
07 = Laotian
08 = Polish
09 = French
10 = Other
26
Language 2
2
 
numeric
 
Use codes listed above.
27
Language 3
2
 
numeric
 
Use codes listed above.
28
Hospital Affiliation 1
9
 
numeric
Left with leading zeros
Hospital with which the provider is affiliated.  Use the AHCA ID1 for accurate
identification.
29
Hospital Affiliation 2
9
 
numeric
Left with leading zeros
as above
30
Hospital Affiliation 3
9
 
numeric
Left with leading zeros
as above
31
Hospital Affiliation 4
9
 
numeric
Left with leading zeros
as above
32
Hospital Affiliation 5
9
 
numeric
Left with leading zeros
as above
33
Wheel Chair Access
1
 
alpha
 
Indicates if the provider’s office is wheelchair accessible.  Use Y = Yes or
N = No.
34
# of member patients
4
X
(MediPass and PSN for Groups only)
numeric
Left with leading zeros
Information must be provided for PCPs only.  Indicates the total number of
patients who are enrolled in submitting plan.  For providers who practice at
multiple locations, the number of members specific to each physical location
must be specified.
35
Active Patient Load
4
X (not required for MediPass)
numeric
Left with leading zeros
Total Active Patient Load, as defined in HMO or PSN contract
36
Professional License Number
15
X
alpha/ numeric
Left with trailing spaces
(padded)
Must be included for all health care professionals and facilities.
NOTE: When AHCA has provided facility ID list with license information, the
professional license number will be required for providers other than health
care professional.  Ancillary (provider type A) providers that are not health
care professionals, Birthing Centers (B), Crisis Stabilization Unit (C), Group
(G), Hospital (H), and Pharmacy ® provider records do not require a license
number).
37
AHCA Hospital ID /Facility ID2
8
Required if Provider Type = “H”, for HMO or PSN
numeric
Left with leading zeros
The number assigned by the Agency to uniquely identify each specific hospital by
physical location.
Currently, this field /ID number is required only for provider type
H=Hospital.  Any out of state hospital for which an AHCA ID is not included
should be designated with the pseudo-number 99999999.

38
County Health Department (CHD) Indicator
1
X (not required for MediPass)
alpha
 
Used to designate whether the individual or group provider is associated only
with a county health department.  Y = Yes; N = No.  This field must be completed
for all PCP and specialty providers.
39
NPI Type I
10
X as noted in comments
 
Left with Leading zeros
For health care providers who are individual human beings providing direct
services.
40
NPI Type II
10
   
Left with Leading zeros
For organization health care providers .
41
Medicaid Provider ID#
12
X
 
Left with Leading zeros
Provider Medicaid ID is required here even if it is in field #3. Note the
difference in field length. Report Medicaid IDs for provider Types A, B, C, D,
G, I, P, or T.
42
Filler
10
X
     




--------------------------------------------------------------------------------

 
 
1 AHCA provided the list of AHCA IDS for hospitals to plans on 3-16-07.
 
2 AHCA provided the revised list of AHCA IDS for hospitals to plans on
3-16-07.  The AHCA Facility ID will be provided to Plans at a later date.  At
that time, Facility IDs will be required for Provider Types H, B and C after the
Plans have been given time to implement these numbers for their facilities.
 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
AHCA Contract No. FAR001, Amendment No. 7, Page 38 of 66



--------------------------------------------------------------------------------


Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

a.            Trailer Record


The trailer record is used to balance the number of records received with the
number loaded on BESST.  The data from the Trailer Record is not loaded on
BESST.


RECORD LENGTH:  76


Filed Name
Field  Length
Field  Format
Values
Trailer Record Text
36
Alpha
‘TRAILER RECORD DATA’
Record Count
7
Numeric
Total number of records on file
excluding the trailer record (right
justified, zero filled)
System Process date
8
Alpha
Mmddyyyy
Filler
25
           



b.            Provider File Load


Each weekend ACS compiles the provider files and loads it to the Provider
table.  During this process an error file is created for each plan identifying
the records that do not load to the table.


IF the plan does not send a new file, then the previous file is used for this
load.  The tables are RELOADED not refreshed.  Therefore, a file is needed for
each plan.  If the file attempts to load and all records error off, there will
not be providers for that plan in the database.  Weekly files are due by end of
business on Thursday.


ACS does not correct records provided by the plan.  All records are loaded as
they are received.  The plans are responsible for ensuring the data provided is
correct and complete.


All data in the file is loaded in upper case for use by BESST.  All zip codes
are abbreviated to the first 5 digits of the zip code to facilitate searches.


c.            Rules (Most provider network file rules are imbedded in the file
layout above.)


 
a)
If a provider practices at multiple ‘location addresses’, one record is
submitted for each location.  The address is required and should be complete
with city and zip code.

 
b)
First occurrence of specialty code should be the ‘Primary’.  This field should
be populated only with valid, state approved, specialty codes.  This field is
not required but if not populated with a valid code, will omit the provider from
a by specialty search.

 
c)
HMO and Reform PSN beneficiaries do not have to select their PCP provider at the
time of enrollment. If they elect to do so, a provider, assigned to the plan
selected, will be identified with a PCP Indicator of P. If the PCP Indicator is
N or not populated, the provider cannot be selected as the beneficiary’s doctor,
groups cannot be selected as the primary care provider for an HMO or PSN plan.

 
d)
MediPass, Minority Physician Networks and ER Diversion Project beneficiaries DO
have to select a PCP at the time of enrollment.



d.            Definitions (Field numbers correspond with layout grid above.)

9HCA Contract No. FAR001, Amendment No. 7, Page 39 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

1.             Plan Code:  Required – For HMOs and Reform PSNs, this is the 9
digit HMO Medicaid Provider ID, or PSN Supergroupnumber specific to the county
of operations.  Effective 9-19-07,  the Non-reform PSN subnetwork (SFCCN-PHT)
will use a Supergroup number.  This is the MediPassplan County identifier = MP +
county number (MP06 = MediPass Broward).  Used for MediPass Provider and
Non-Reform Medipass Supergroups.


 
2.
Provider Type: Required - Identifies the physician’s general area of service
with an alpha character.  See the provider description reference table for all
accepted values.  Treating providers that are members of a group will have their
own record, provider type P, PCP indicator P, so the group or the individual may
be selected for enrollment. For PSN and Medipass-MPN and ER Diversion, each
Beneficiary will be enrolled to the Supergroup, the individual Provider selected
by the beneficiary will be provided to the PSN/MPN/PERD in the monthly Recipient
Data file.



 
3.
Plan Provider Number: Required - The unique number assigned to the provider by
the plan.  Plans will be required to fill leading spaces with zeros.  For
MediPass, MPNs, PERD, and Nonreform PSN, this is the assigned 9 digit Medicaid
ID for the provider.



 
4.
Group Affiliation:Required for Groups and members of groups (provider types, P,
I, D or T and G) (This field may be NULL for other records not associated with a
group)– This is the Plan Provider Number assigned by the HMO, PSN or MediPass to
the group practice that the provider is affiliated with.  The group affiliation
number is the same for all providers within that group.  While the Group
Affiliation is not required to be used for PCPs that are not members of a group
or for individual providers (i.e. non-PCPs), the provider file analysis is not
able to determine which I, T or D providers (or P) are solo
practitioners.  Therefore, HMO or Reform PSNindividual providers that do NOT
practice as members of a group plan should populate this field and may use the
plan code (Plan Medicaid ID for the county) with leading zeroes or another
number, such as a number assigned to the provider by the plan, provider’s
Medicaid ID or other number.



 
5.
SSN/FEIN Number: Required - Social Security Number or Federal Identification
Number for the individual provider or group practice.



 
6.
Provider Last Name: Required - The last name of the provider (or beginning of
group name).



 
7.
Provider First Name:Optional - The first name of the provider (or continuation
of group name).



 
8.
Address Line 1: Required - First line of the practice/location address for the
provider.



 
9.
Address Line 2: Optional - Second line of the practice/location address for the
provider.



 
10.
City: Required – The city where the provider is located.



 
11.
Zip Code: Required – The zip code for the address of the provider.



 
12.
Phone Area Code:Optional – The area code for the phone number of the provider.



 
13.
Phone Number: Optional – The phone number for the provider.


AHCA Contract No. FAR001, Amendment No. 7, Page 40 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

 
14.
Extension: Optional – The extension for the phone number of the provider.



 
15.
Gender: Optional – The gender of the provider.  The allowed values are M=Male,
F=Female, U=Unknown or null.



 
16.
PCP Indicator: Required if Provider Type is P for all plans– Indicates if the
provider or group can be selected as a PCP.  Valid Values are P=Yes the provider
can be selected as the primary, and N-No the provider cannot be selected as the
primary care provider.  For Medipass or PSN enrollments, if the group record is
to be selected for enrollment, the PSP indicator must be P for the G, group
record.  These are the only valid values for this field.  See examples in this
document.



 
17.
Provider Limitation: Required if the PCP indicator is P – Limitation code the
provider has specified.



 
18.
HMO/MediPass Indicator: Required – Identifies if the provider is with an HMO=H,
MediPass=M or PSN=P.  These are the only valid values for this field.



 
19.
Evening Hours: Optional – Indicates that the doctor or clinic is open in the
evenings.  Values can be Y=Yes, N=No or null.



 
20.
Saturday Hours: Optional – Indicates that the doctor or clinic is open on
Saturdays.  Values can be Y=Yes, N=No or null.



 
21.
Age Restrictions: Optional – Identifies the age restrictions that the provider
may have on their practice.  This field is free form text, populate if
available.



 
22.
Primary Specialty: Three character field.  Required if Provider Type = P, I, D
or T.  Also required for provider type G (group) for MediPass and PSN where
recipients are enrolled to the group number.  Primary specialty of the doctor.



 
23.
Specialty 2: Optional – Second specialty held by the doctor.



 
24.
Specialty 3: Optional – Third specialty held by the doctor.



 
25.
Language 1: Optional – Primary language spoken at the office.  English should be
reported and not assumed spoken as the primary or other language spoken by the
provider.



 
26.
Language 2:Optional – Second language spoken at the office.



 
27.
Language 3: Optional – Third language spoken at the office.



 
28.
Hospital 1: Optional – First hospital the provider is affiliated with.  See
hospital codes.



 
29.
Hospital 2: Optional – Second hospital the provider is affiliated with.



 
30.
Hospital 3:Optional – Third hospital the provider is affiliated with.



 
31.
Hospital 4:Optional – Fourth hospital the provider is affiliated with.



 
32.
Hospital 5: Optional – Fifth hospital the provider is affiliated with.


AHCA Contract No. FAR001, Amendment No. 7, Page 41 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract



 
33.
Wheel Chair Access: Optional – Indicates if the provider or clinic facility is
wheelchair accessible.  Values are Y=Yes, N=No or null.



 
34.
# Beneficiaries:  This field is required for Primary Care Providers, Provider
Type P.  (HMOs and PSN) if assigning to an individual provider or G if assigning
to a group (MediPass/PSN). The total number of beneficiaries that have been
assigned to the provider/group at the location in the record.



 
35.
Active Patient Load: Required for HMOs and PSNs.  Total Active Patient Load, as
defined in contract



 
36.
Professional License Number: Required.  The professional license number issued
by the state for individual practitioners.  Must be included for all health care
professionals (Provider Types P, I, T, or D).  This field should be left
justified and padded with trailing spaces  to maintain field length.  NOTE: When
AHCA has provided facility ID list with license information, the professional
license number will be required for providers other than health care
professionals.  Ancillary (provider type A) providers that are not health care
professionals, Birthing Centers (B), Crisis Stabilization Unit (C), Group (G),
Hospital (H), and Pharmacy (R) provider records do not require a license number.



 
37.
AHCA Hospital ID3/Facility ID:  Required for HMOs and PSNs.  The number assigned
by the Agency to uniquely identify each specific hospital or facility by
physical location.  Any out of state hospital or facility for which an AHCA ID
is not included should be designated with the pseudo-number 99999999.  The ID is
required for all provider types reported.



 
38.
County Health Department (CHD) Indicator:  Required for HMOs and PSNs.  Used to
designate whether the individual or group provider is associated only with a
county health department.  Y = Yes; N = No.  This field must be completed for
all PCP and specialty providers.



 
39.
NPI Type I: Required (all plans) for health care providers who are individual
human beings providing direct services.



 
40.
NPI Type II: Optional (all plans) for organization health care providers



 
41.
Medicaid Provider ID #: Required for all plans.  An individual Provider’s
Medicaid ID is required here even if it is in field #3 (expanded from 9 to 12
characters in the event of future expansion).



These provider types are:
P=Primary Care Provider (PCP)
I=Individual Practitioners other than a PCP
B=Birthing Center
T=Therapy
G=Group Practice (includes FQHCs and RHCs)
C=Crisis Stabilization Unit
D=Dentist
A=Ancillary Provider



--------------------------------------------------------------------------------

 
3 AHCA provided the revised list of AHCA IDS for hospitals to plans on
3-16-07.  The AHCA Facility ID will be provided to Plans at a later date.  At
that time, Facility IDs will be required for Provider Types H, B and C after the
Plans have been given time to implement these numbers for their facilities.

AHCA Contract No. FAR001, Amendment No. 7, Page 42 of 66



--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

 
42.
Filler – required to maintain full record length.



e.            Valid Codes


HMO Table
Provider Description Information Table
Specialty Code Table
Hospital/Facility Code Table (Updated table to be provided by AHCA)


f.            Provider Record Examples


PCP who practices outside of a group
 
Last Name
Plan Provider Number
Group Affiliation
PCP Indicator
Smith
15 digit Medicaid id
Not used (or can be equal to Plan Provider Number)
P



Treating provider – non PCP (i.e., specialist – private practice)
 
Last Name
Plan Provider Number
Group Affiliation
PCP Indicator
Smith
15 digit Medicaid id
Not used (or can be equal to Plan Provider Number)
N



PCP who practices as part of a group
 
Last Name
Plan Provider Number
Group Affiliation
PCP Indicator
Smith
15 digit Medicaid id assigned to the individual
Equal to Group’s Plan Provider Number
N
Clinic or Group Name
15 digit Medicaid id assigned to group
Equal to Group’s Plan Provider Number
P



Specialist (group practice) – informational only, beneficiaries cannot enroll
with these providers unless the group is identified as a PCP.
 
Last Name
Plan Provider Number
Group Affiliation
Primary Spec
PCP Ind
Smith
15 digit Medicaid id
Equal to Group’s Plan Provider Number

001

N
Clinic or Group Name
15 digit Medicaid id
Equal to Plan Provider Number
071
N

 
MPN/ER Diversion PCP Group or Individual PCP


Last Name
Plan Provider Number
Group Affiliation
PCP Indicator
Smith
15 digit Medicaid id assigned to the individual
Equal to MPN/ER Diversion Supergroup Provider Number
P
Clinic or Group Name
15 digit Medicaid id assigned to group
Equal to MPN/ER Diversion Supergroup Provider Number
P




AHCA Contract No. FAR001, Amendment No. 7, Page 43 of 66



--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract



g.            Provider Error File


This file is produced by ACS for HMOs, PSNs and MediPass (including special
networks/projects) and contains information on the number of provider records
that were loaded into BESST and records that had errors and were not
loaded.  The file is sent to each HMO, PSN and MediPass for each provider file
that is sent to ACS.  The file is available the same day the new provider
information is available in BESST.


File Name =


Provider Error File
???_PROV_ERRyyyymmdd.dat
The date is the day the file is made available.

1..1.              ??? = 3 character plan identifier


File Layout
 
Row #
Type
Description
1
Text
Message identifying purpose of file
2
Date
Date file was processed
3
Title and count
Count of records skipped by load process
4
Title and count
Count of records read by load process
5
Title and count
Count of records rejected by load process
6
Title and count
Count of records discarded by load process
7
Count
Number of rows loaded – should match the number of rows in the trailer record
minus any skipped, rejected or discarded
8
Blank
 
9
Title
BAD:
10
Blank
List of records skipped
11
Title
DISCARDED
12
Blank
List of records read and discarded
13
Title
Trailer record
14
Trailer record
Trailer record from provider file



Notes:
 
·
If the trailer record of the submitted provider file is not 76 characters it
will be counted as Discarded and under Trailer Record section of the error file.

 
·
If the trailer record starts with ‘TRAILER RECORD DATA’ but does not otherwise
match the trailer record format for the provider file, it will be listed as
Discarded and under Trailer Record section of the error file.

 
·
Blank rows in the provider file will show in the error file under BAD. This
section of the file generally only has one blank row between it and the
DISCARDED section. If more rows exist then the program is reporting blank rows
in the provider file.

 
·
If there is no trailer record listed in the Trailer Record of the file then
there was no trailer record in the provider file. A trailer record must match
the file layout to be considered by the program as a trailer record.




AHCA Contract No. FAR001, Amendment No. 7, Page 44 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

File Example


THE FOLLOWING ERRORS WERE FOUND IN YOUR PROVIDER FILE
15-Feb-2006
Total logical records skipped:          0
Total logical records read:          5983
Total logical records rejected:         0
Total logical records discarded:       0
  5983 Rows successfully loaded.


BAD:


DISCARDED:


Trailer Record:
TRAILER RECORD DATA                 000598302132006


91.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item F., Enhanced Benefits Report, including Table 5, is
hereby deleted in its entirety and replaced with the following:



 
F.
Enhanced Benefits Report



 
The Health Plan shall submit a monthly report (flat text file) of all claims
paid for the following procedure codes in the prescribed format below. The
report shall be submitted to the Agency’s Bureau of Health Systems Development
via AHCA’s Secure FTP site, by the tenth (10th) Calendar Day of the month for
all claims paid for the previous month.



 
Table 5



 
Enhanced Benefits Naming Convention



The record is 90 bytes.  File to include header record, detail records and
trailer record. Record fields are TAB delimited.


Health Plan Monthly Report


Digit Number
1
Report Identifier
Indicates the Report Type
"C"
2,3,4
Plan Identifier
3 letter unique Plan Identifier from Choice Counseling
"XXX"
5,6
Year
The Date is the date the data was sampled
"06"
7,8
Month
"12"
9,10
Day
"31"

Example:
     
CXXX061009.txt
     
CXXXYYMMDD.txt

     




AHCA Contract No. FAR001, Amendment No. 7, Page 45 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

Health Plan Enhanced Benefits Credit Transaction


 
Format of the header record:

 
Bytes
01 – 01 Character ‘H’ indicating header

 
02 – 02 Character TAB delimiter

 
03 – 12 First of the month date to be processed, CCYY-MM-DD

 
13 – 13 Character TAB delimiter

 
14 – 15 Numeric 2 whole digits

 
File Type 01 = Health Plan Enhanced Benefit Credit Import

 
16 – 16 Character TAB delimiter

 
17 - 87 Character, spaces

 
88 - 88 Character TAB delimiter

 
89-89 Line Feed character

 
90-90 Carriage Return character



Format of each detail record:
Bytes          01 – 01 Character ‘D’ indicating detail
                   02 – 02 Character TAB delimiter
                   03 – 11 Character, 9  Plan ID
                  12 – 12 Character TAB delimiter 
                   13 – 21 Character, 9 Recipient ID 
                   22 – 22 Character TAB
delimiter                                                                                     
                   23 – 32 CCYY-MM-DD  Date of Birth
                   33 – 33 Character TAB delimiter
                   34 – 38 Character, 5 Procedure Code
                   39 – 39 Character TAB  delimiter                
                   40 – 49 CCYY-MM-DD Date of Paid Claim / Date HP received EB
Universal Form 
                   50 – 50 Character TAB  delimiter
                   51 – 61 Character, 11 NDC
                   62 – 62 Character TAB  delimiter
                   63 – 67 Character, 5 GCN
                   68 – 68 Character TAB  delimiter
                   69 – 72 Numeric, 4 Quantity
                   73 – 73 Character TAB  delimiter
                   74 – 76 Numeric, 3 Day Supply
                   77 – 77 Character TAB  delimiter
                   78 – 87 CCYY-MM-DD  Date of Service  / End Date on the EB
Universal Form
                   88 – 88 Character TAB  delimiter
                   89 – 89 Line Feed Character
                   90 – 90  Carriage Return Character


Format of the trailer record:
Bytes    01 – 01 Character ‘T’ indicating trailer
             02 – 02 Character TAB  delimiter
             03 – 09 Total number of detail records,  Sign Leading Separate 7
whole digits
             10 – 10 Character TAB  delimiter
              11 – 88 Character, spaces
              89 – 89 Line Feed Character
              90 – 90 Carriage Return Character




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FAR001, Amendment No. 7, Page 46 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract
 
Table 5A
CPT Procedure Codes and Enhanced Benefit Codes for  Reporting Healthy Behaviors
 
CPT & EB CODES
 
No.
Procedure Code Number
Procedure
Occurrence Limit
Credit Amount Adult
Credit Amount Child
1
45330
CR
1
$25.00
$25.00
2
45378 
CR
3
76090
MAMMO
1
$25.00
$25.00
4
76091
MAMMO
5
76092
MAMMO
6
88141
PAP
1
$25.00
$25.00
7
88142
PAP
8
88143
PAP
9
88150
PAP
10
88155
PAP
11
88164
PAP
12
88174
PAP
13
88175
PAP
14
92002
EYE Adult/Child
1
$25.00
$25.00
15
920 04
EYE Adult/Child
16
92012
EYE Adult/Child
17
92014
EYE Adult/Child
18
92015
EYE Adult/Child
19
92018
EYE Adult/Child
20
92020
EYE Adult/Child
21
99201
OV Initial-Adult/Child
2
$15.00
$25.00
22
99202
OV Initial-Adult/Child
23
99203
OV Initial-Adult/Child
24
99204
OV Initial-Adult/Child
25
99205
OV Initial-Adult/Child
26
99211
OV Initial-Adult/Child
27
99212
OV Initial-Adult/Child
28
99213
OV Initial-Adult/Child
29
99214
OV Initial-Adult/Child
30
99215
OV Initial-Adult/Child
31
99381
PREV Child
5
$0.00
$25.00
32
99382
PREV Child
33
99383
PREV Child
34
99384
PREV Child
35
99385
PREV Child
36
99386
PREV Child
37
99387
PREV Child
38
99391
PREV Child

 
AHCA Contract No. FAR001, Amendment No. 7, Page 47 of 66

--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract
 
CPT & EB CODES
 
No.
Procedure Code Number
Procedure
Occurrence Limit
Credit Amount Adult
Credit Amount Child

39
99392
PREV Child
     
40
99393
PREV Child
41
99394
PREV Child
42
99395
PREV Child
43
99396
PREV Child
44
99397
PREV Child
45
99403
PREV Child
46
99431
PREV Child
47
99432
PREV Child
48
99435
PREV Child
49
D1110
Dental
2
$15.00
$25.00
50
D1120
Dental
51
D1203
Dental
52
D1330
Dental
53
D1351
Dental
54
EB001
Congestive Heart Failure Disease Management Program
1
$25.00
$25.00
55
EB002
Diabetes Disease Management Program
1
$25.00
$25.00
56
EB003
Asthma Disease Management Program
1
$25.00
$25.00
57
EB004
HIV/AIDS Disease Management Program
1
$25.00
$25.00
58
EB005
Hypertension Disease Management Program
1
$25.00
$25.00
59
EB006
Other Disease Management Program
1
$25.00
$25.00
60
EB007
Flu Shot
1
$25.00
$25.00
61
EB008
Adult Dental Cleaning (preventative services)
1
$25.00
$25.00
62
EB009
Alcoholics Anonymous Program
1
$25.00
$25.00
63
EB109
Alcoholic Treatment 6 months success
2
$15.00
$15.00
64
EB010
Narcotics Anonymous Program
1
$25.00
$25.00
65
EB110
Narcotics Treatment 6 months success
2
$15.00
$15.00

 
AHCA Contract No. FAR001, Amendment No. 7, Page 48 of 66



--------------------------------------------------------------------------------


Healthease of Florida, Inc. 
Medicaid HMO Reform Contract
 
66
EB011
Smoking Cessation Program
1
$25.00
$25.00
67
EB111
Smoking Cessation. 6 months Success
2
$15.00
$15.00
68
EB012
Exercise Program
1
$25.00
$25.00
69
EB112
Exercise Program 6 months success
2
$15.00
$15.00
70
EB013
Weight Management
1
$25.00
$25.00
71
EB113
Weight Management 6 months success
2
$15.00
$15.00

 
 


92.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item I., Performance Measures Report, is hereby deleted
and replaced with the following:



Agency-Defined Performance Measure– These performance measures, not included in
the HEDIS data set, have been determined by the Agency to be critical to the
needs of the Medicaid population.


Hybrid Measure– A measure that requires the identification of a numerator using
both administrative and medical record data.  The denominator consists of a
systematic sample of Enrollees drawn from the measure’s eligible population.


Measurement Year– January 1 - December 31


Report Year– The calendar year immediately following the Measurement Year


 
1.
The following Performance Measures Reporting Requirements chart provides the
listing of measures to be reported by the Health Plan and the phase-in schedule
encompassing the addition of the new measures. Measures 1 through 20 shall be
collected and reported for all Enrollees. Measures 21 through 33 shall be
collected and reported for Enrollees in the Health Plan’s respective Disease
Management programs. The Performance Measure (PM) report is due by July 1 after
the Measurement Year being reported.



 
a.
Measurement Year One captures January 1, 2007-December 31, 2007. The report
submission date for Year One is July 1, 2008.



 
b.
Measurement Year Two captures January 1, 2008-December 31, 2008. The report
submission date for Year Two is July 1, 2009.



 
c.
Measurement Year Three captures January 1, 2009-December 31, 2009. The report
submission date for Year Three is July 1, 2010.







REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FAR001, Amendment No. 7, Page 49 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

Table 21
Performance Measures Report
 
Medicaid Reform Performance Measures

Yr 1

Yr2

Yr3

 Comments
Plan Population Measures

Existing Contract  Measures
1.
Breast Cancer Screening – (BCS)
 
ü
   
2.
Cervical Cancer Screening – (CCS)
ü
     
3.
Childhood Immunization Status – (CIS)
 
ü
   
4.
Adolescent Immunization Status – (AIS)
 
ü
   
5.
Well-Child Visits in the First 15 Months of Life – (W15)
ü
     
6.
Well-Child Visits in the Third, Fourth, Fifth and Sixth Years of Life– (W34)
ü
     
7.
Adolescent Well Care Visits – (AWC)
ü
     
8.
Number of Enrollees Admitted to the State Mental Hospital
ü
   
Agency-Defined Measure
New Performance Measures & Contract Replacement Measures
9.
Follow-Up after Hospitalization for Mental Illness – (FUH)
ü
   
Contract Replacement Measure
10.
Antidepressant Medication Management – (AMM)
 
ü
   
11.
Use of Appropriate Medications for People with Asthma – (ASM)
 
ü
 
Allows trending for effectiveness of Disease Management Program
12.
Controlling High Blood Pressure – (CBP)
ü
   
Same As Above
13.
Comprehensive Diabetes Care – (CDC) – Without Blood Pressure Measure
ü
   
Same As Above
14.
Adults Access to Preventive /Ambulatory Health Services – (AAP)
 
ü
   
15.
Annual Dental Visits – (ADV)
ü
   
Contract Replacement Measure
16.
Prenatal and Postpartum Care – (PPC)
ü
   
Partial Prior Year Data Needed
17.
Frequency of Ongoing Prenatal Care – (FPC)
 
ü
 
Partial Prior Year Data Needed
18.
Ambulatory Care – (AMB)
ü
     
19.
Mental Health Utilization – Inpatient Discharges & Average Length Of Stay
–  (MIP)
 
ü
   
20.
Mental Health Utilization – Inpatient, Intermediate, & Ambulatory Services –
(MPT)
   
ü
 

Disease Management (DM) Measures
All Disease Management Programs
21.
Smoking Cessation
ü
   
Agency-Defined Measure
22.
Body Weight Monitoring and / Loss (includes BMI)
   
ü
Agency-Defined Measure
23.
Medication Regimen Adherence
   
ü
Agency-Defined Measure
Diabetes Disease Management Program
24.
Foot Exam Annually
   
ü
Agency-Defined Measure
25.
Blood Glucose Self-Monitoring
   
ü
Agency-Defined Measure
Congestive Heart Failure Disease Management Program
26.
Use Angiotensin-Converting Enzyme (ACE) Inhibitors/Angiotensin Receptor Blockers
(ARB) Therapy
 
ü
 
Agency-Defined Measure
Hypertension Disease Management Program
27.
Lipid Profile Annually

 
ü
 
Agency-Defined Measure
Asthma Disease Management Program
28.
Use of Beta Agonist
ü
   
Agency-Defined Measure
29.
Use of Rescue Medication
 
ü
 
Agency-Defined Measure
30.
Use of Controller Medication
 
ü
 
Agency-Defined Measure
31.
Asthma Action Plan
   
ü
Agency-Defined Measure
HIV/AIDS Disease Management Program
32.
CD4 Test Performed and Results
   
ü
Agency-Defined Measure
33.
Viral Load Test Performed and Results
   
ü
Agency-Defined Measure

Cumulative Total Measures


13


25


33

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FAR001, Amendment No. 7, Page 51 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract
 
2.
Reporting Instructions



 
a.
Beginning with Measurement Year One data, each Health Plan shall submit PM data
no later than July 1 of the following year (Report Year).



 
b.
Data must be aggregated by Health Plan.



 
c.
For HEDIS and Agency-Defined PM there is no rotation schedule. Every PM is due
to the agency by July 1 of the report year.



 
d.
Data must be reported for every required data field for each PM. However, when
the denominator is less than 30, report "*" (asterisk) in the "rate" field. For
these PMs, other than "rate" report all data elements, including the numerator
and denominator.



 
e.
Extensions to the due date will be granted by the Agency for a maximum of 30
days from the due date in response to a written request signed by the chief
executive officer of the Health Plan or designee. The request must be received
prior to the due date and the delay must be due to unforeseen and unforeseeable
factors beyond the control of the reporting Health Plan. Extensions shall not be
granted to verbal requests.



 
f.
Each Health Plan shall submit indicator data in a text (ASCII) or Microsoft
Excel file. The file name shall be in the format: PlanIDyyyy.txt or
PlanIDyyyy.xls, where "PlanID" is the three-letter Health Plan identification
code as assigned by the Agency and "yyyy" is the Measurement Year of the PM data



 
g.
Each Health Plan shall send indicator data by electronic mail to
RPM@ahca.myflorida.com, or to the Agency’s mailing address using a 3.5''
diskette or CD as follows:



Agency for Health Care Administration
Attention: Medicaid Reform Performance Measures
2727 Mahan Drive, MS16
Tallahassee, Florida 32308


 
h.
Health Plans submitting indicator data using a diskette or CD must have an
external label affixed with the following information:



 
(a)
Text: "Medicaid Reform Performance Measure Data";

 
(b)
The three-letter Health Plan identification code;

 
(c)
Medicaid Reform Health Plan name;

 
(d)
File name in the format PlanIDyyyy.txt or PlanIDyyyy.xls.



 
i.
Health Plans submitting indicator data using electronic mail shall include in
the electronic mailing the following information:



(a) Text: "Medicaid Reform Performance Measure Data";
(b) The three-letter Health Plan identification code;
(c) Medicaid Reform Health Plan name;
(d) File name in the format PlanIDyyyy.txt or PlanIDyyyy.xls.


AHCA Contract No. FAR001, Amendment No. 7, Page 52 of 66

 


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

 
3.
Data Specifications



Each Health Plan shall report the data elements described below for each of the
required PMs.  Report PM data in the following format with a space or tab
between each data element (text files), or a single column for each data element
(Excel files).  Start a new line with each different PM:


 
a.
Health Plan Identification Number – The nine-digit Medicaid ID number that
identifies the plan and county of operation, as assigned by the Agency for
reporting purposes.  Format: Nine digits.



 
b.
Measurement Year – The calendar year of the data.  Format: Four digits.



 
c.
Performance Measure Identifier – The three character code of the PM as specified
in the Performance Measures Reporting Requirements chart in parentheses after
the PM name in Section XII, I. Format:  Three characters.



 
d.
Data Collection Method – The source of data and approach used in gathering the
data for all PMs as specified by HEDIS or Agency definitions:  Format: One
digit, as below:



 
1. Administrative method – Enter "1".

 
2. Hybrid method – Enter "2".



 
e.
Eligible Enrollee Population – The number meeting the criteria as specified by
HEDIS or Agency definitions.  Format: Number of digits required.



 
f.
Sample Size – Minimum required sample size as specified by HEDIS for HEDIS
measures only.  This data element is not required if the administrative method
is used. Leave blank (zero-fill) if e. above is 1.  Format: Number of digits
required.



 
g.
Denominator – If the administrative method is used, eligible member population
minus exclusions, if any, as specified by HEDIS or Agency definitions.  If the
hybrid method is used, the sample size is the denominator or as specified by
HEDIS or Agency definitions.  Format: Number of digits required.



 
h.
Numerator – Number of numerator events from all data sources as specified by
HEDIS or Agency definitions.  Format: Number of digits required.



 
i.
Rate – Numerator divided by denominator times 100.00.



 
j.
Lower CI – Lower 95% confidence interval as specified by HEDIS.  If the lower CI
is less than zero, report 000.00.  This statistic is to be calculated for all
PMs.



 
k.
Upper CI – Upper 95% confidence interval as specified by HEDIS.  If the upper CI
exceeds 100, report 100.00.  This statistic is to be calculated for all PMs.

 
 
l.
Format for Rate, Lower CI and Upper CI: Five digits with two decimal places
required, right-justified. Zero-fill leading digits. Include decimal. Use the
format: xxx.xx where x represents any digit and xxx is a value between 0 and
100.00.



 
4.
The Number of Enrollees Admitted to State Mental Health Treatment Facilities,
Smoking Cessation, and Asthma – Use of Beta Agonist are Agency-Defined Measures
required for Measurement Year One and shall be collected and submitted following
the specifications


AHCA Contract No. FAR001, Amendment No. 7, Page 53 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

 
listed below. All other Measurement Year One measures shall be collected and
submitted according to HEDIS specifications.



 
a.
Number of Enrollees Admitted to State Mental Health Treatment Facilities (MHF)



The percentage of all Enrollees 18 years of age and older who receive a
commitment order to a state mental health treatment facility within the
measurement year.


Ages:  Eighteen years of age and older as of December 31 of the measurement
year.


Data Collection Method:  Administrative data, based on provider reporting.  No
sampling allowed.


Enrollment:  No minimum or continuous period of enrollment is required.  Include
all eligible Enrollees during the measurement year, regardless of period of
enrollment.


Calculation:  Results will be expressed as a percentage rate:


Denominator: Number of enrollees with a mental health diagnosis during the
measurement year or the year prior to the measurement year.


"Mental health diagnosis" is defined from the following list of ICD-9-CM
codes.  Codes can be a principal diagnosis or any secondary diagnosis:
 
290 - 290.43; 293 - 298.9; 300 - 301.9; 302.7, 306.51 - 312.4; 312.81 through
314.9; 315.3, 315.31, 315.5, 315.8, and 315.9.


Numerator: Number of Enrollees for whom a commitment order was signed during the
measurement year.


 
Exclusions:



 
·
Enrollees for whom the commitment process has been initiated but who have not
yet received an order for placement;

 
·
Enrollees who are awaiting transport and whose order was reported in an earlier
reporting period;

 
·
New enrollees whose commitment process was in progress prior to enrollment in
the Health Plan.



 
b.
Smoking Cessation (SMO).



The percentage of all health plan Enrollees who are participants in a Disease
Management program and who reported being daily smokers at the baseline
assessment and subsequently became (a) occasional smokers or (b) former
smokers.  These two categories are reported separately.


Ages: Ages 18 years and older as of December 31 of the measurement year.
 
Results should be stratified into two age groups and an overall total rate:
 
 
·
18 to 24 years old

AHCA Contract No. FAR001, Amendment No. 7, Page 54 of 66


 


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

 
·
25 years old and older

 
 
·
Total (Calculate "total" as the sum of the numerators for each age group divided
by sum of the denominators for each age group.)



Data Collection Method: Administrative data or Disease Management program record
review, including survey data, if available.


Enrollment: Enrollees in any of the Health Plan’s Disease Management programs
for a minimum of six continuous months during the measurement year.  No more
than one gap of up to 30 Calendar Days in the Disease Management program is
allowed during the six-month period.


Calculation:  Results will be expressed as a percentage rate:


Denominator:  The number of Disease Management Enrollees 18 years and older who
reported being daily smokers at the baseline assessment for the Disease
Management program.


 
Numerator:

 
 
·
Occasional: The number of Disease Management Enrollees who report having changed
their smoking habits from daily to occasionally at a follow-up or annual
assessment or other contact under the Disease Management program.

 
 
·
Former:  The number of Disease Management Enrollees who report having quit
smoking, regardless of the length of this quit effort, at a follow-up or annual
assessment or other contact under the Disease Management program.



c.            Asthma - Use of Beta Agonist (UBE).


The percentage of Asthma Disease Management Enrollees during the measurement
year who had prescriptions for beta agonist medications filled during the
measurement year.


Ages:  Ages 5 to 56 years as of December 31 of the measurement year.


Results should be stratified into three age groups and an overall total rate:
 
·       5 to 9 years old
 
·       10 to 17 years old
 
·       18 to 56 years old
 
 
·
Total (Calculate "total" as the sum of the numerators for each age group divided
by sum of the denominators for each age group.)



Data Collection Method:  Administrative data.  No sampling allowed.


Enrollment: Enrollees in the Health Plan’s Asthma Disease Management program for
a minimum of six continuous months during the measurement year.  No more than
one gap of up to 30 Calendar Days in the Asthma Disease Management program is
allowed during the six-month period.


Calculation:  Results will be expressed as a percentage rate:

AHCA Contract No. FAR001, Amendment No. 7, Page 55 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc.
 Medicaid HMO Reform Contract



Denominator:  The number of Disease Management Enrollees ages 5 to 56 years old
who are in the Health Plan’s Asthma Disease Management program.


Numerator:  The number of Disease Management Enrollees who had at least one
prescription for beta agonist medication filled during the measurement
year.  Beta agonist medications are defined with the following therapeutic class
codes:  J5D and J5G.


 
5.
The Agency shall supply specifications for Agency-Defined Measures scheduled for
Measurement Year Two and Measurement Year Three at least 30 Calendar Days prior
to the date collection is scheduled to begin.



 
6.
Data Certification



 
a.
By July 1 of each year, the Health Plan shall deliver to the Agency a
certification by an independent auditor that the PM data reported for the
previous year (Measurement Year) have been fairly and accurately presented. This
certification should accompany the PM data.



 
b.
The Health Plan shall submit and attest to the accuracy and completeness of data
from all subcontracted entities, including, but not limited to, behavioral
health managed care organizations, disease management organizations and
laboratories as described in Section XII, A.,of the Health Plan Model Contract.
In no instance will separate, direct submission of data to the Agency from such
entities be permitted.



 
7.
Data Validation



 
a.
As specified in Section VIII, A.1.e., the Health Plan shall cooperate with the
Agency and the External Quality Review Organization (EQRO). The Agency will set
methodology and standards for Quality Improvement with advice from the EQRO.



 
b.
Each Health Plan shall participate in the EQRO's performance measures validation
process according to CMS protocol.



 
c.
Any Health Plan failing to participate with the external EQRO PM validation
process will be deemed non-compliant.



 
8.
Report Deficiencies



 
a.
A report, certification, or other information required for PM reporting is
incomplete when it does not contain all data required by the Agency or when it
contains inaccurate data. A report or certification is “false” if done or made
with the knowledge of the preparer or a superior of the preparer that it
contains information or data that is not true or not accurate.



 
b.
A Health Plan that refuses to file, fails to timely file, or files a false or
incomplete report or a report that cannot be certified, validated, or excludes
other information required to be filed may be subject to administrative
penalties pursuant to Section XIV., Sanctions, of the Health Plan Model
Contract.


AHCA Contract No. FAR001, Amendment No. 7, Page 56 of 66




--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract
 
93.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item K., Suspended Fraud Reporting, sub-item 1.a., is
hereby amended to read as follows:



 
a.
Upon detection of a potential or suspected fraudulent claim submitted by a
provider, the Health Plan shall file a report with the Agency’s MPI.”



94.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item K., Suspended Fraud Reporting, sub-item 2.a., is
hereby amended to read as follows:



 
a.
Upon detection of all instances of fraudulent claims or acts by an Enrollee, the
Health Plan shall file a report with the Agency’s MPI.



95.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item N., Child Health Check-Up Reports, sub-item 1., the
second sentence, is hereby amended to read as follows:



The Health Plan shall submit the report annually in the format set forth in
Table 8, below.


96.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item N., Child Health Check-Up Reports, sub-item 7.1,
the first sentence, is hereby amended to read as follows:



The Health Plan shall submit the Child Health Check Up, FL 60% Ratio Report
annually and in the formats as presented in Table 8.


97.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item Q., Transportation Services, the section title is
hereby amended to now read as follows:



Q.   Transportation Reports and Performance Measures


98.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item U., Critical Incident Reporting, sub-items f and g
are hereby amended to read as follows:



 
f.
The Health Plan shall report monthly to the Agency, in accordance with the
format in Table 13 Critical Incidents Summary, below, a summary of all critical
incidents.



 
g.
In addition to supplying a monthly Critical Incidents Summary, the Health Plan
shall also report Critical Incidents in the manner prescribed by the appropriate
district’s DCF Alcohol, Drug Abuse Mental Health office, using the appropriate
DCF reporting forms and procedures.



99.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item V., Required Staff/Providers, the first sentence,
is hereby amended to read as follows:


AHCA Contract No. FAR001, Amendment No. 7, Page 57 of 66


--------------------------------------------------------------------------------

Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

The Health Plan shall submit contracted and subcontracted staffing information
by position, name and FTE for all direct service positions on a quarterly basis
in accordance with Table 13, Required Staff/Providers, below.


100.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item W., FARS/CFARS, Table 14 is hereby deleted in its
entirety and replaced by the following table:

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
AHCA Contract No. FAR001, Amendment No. 7, Page 58 of 66
 

--------------------------------------------------------------------------------


Healthease of Florida, Inc. 
Medicaid HMO Reform Contract
 
Table 14
FUNCTIONAL ASSESSMENT RATING SCALE/CHILDREN’S FUNCTIONAL ASSESSMENT RATING SCALE
Reporting

O***YY06.txt (January through June, due August 15) OR
O***YY12.txt (July through December, due February 15)
 
Data Element Name
Length
Start Column
End Column
Description
Recipient Identification Number
9
1
9
9-Digit Medicaid Identification Number of Enrollee.
Recipient Date of Birth
10
10
19
Enrollee’s date of birth in CCYYMMDD format, e.g., 20010101.
Recipient First Name
15
20
35
Enrollee’s first name.
Recipient Last Name
15
36
50
Enrollee’s last name.
Provider Identification Number
9
51
59
9-Digit Medicaid Plan Identification Number.
Contractor Identification Number
10
60
70
10-digit Federal Tax Identification Number or National Provider Identifier (NPI)
of the provider conducting the assessment.
Contract Number
5
71
76
Up to 5-digit alphanumeric number of the Department of Children and Families
contract responsible for serving the enrollee being evaluated through FUNCTIONAL
ASSESSMENT RATING SCALE or CHILDREN’S FUNCTIONAL ASSESSMENT RATING SCALE.  If
the provider does not have a contract, enter “00000”.
Assessment Type
1
77
77
1-digit code to designate the type of functional assessment that was done, i.e.,
“F” = FUNCTIONAL ASSESSMENT RATING SCALE or
“C” = CHILDREN’S FUNCTIONAL ASSESSMENT RATING SCALE
Assessment Purpose
1
78
78
1-digit code to designate the purpose for doing the assessment, i.e.,
“1” = Initial assessment at time of admission into provider agency;
“2” = every 6-month after admission, or
“3” = assessment at time of discharge from provider agency
Assessment Date
8
79
86
Date of assessment in CCYYMMDD format, e.g., 20060812.

 
 
AHCA Contract No. FAR001, Amendment No. 7, Page 59 of 66



--------------------------------------------------------------------------------


 
Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

Data Element Name
Length
Start Column
End Column
Description
Disability Score
2
87
88
Sum of the assessment scores for all the scales in the Disability domain.
Emotionality Score
2
89
90
Sum of the assessment score for all the scales in the Emotionality domain.
Relationship Score
2
91
92
Sum of the assessment score for all the scales in the Relationships domain.
Safety Score
2
93
94
Sum of the assessment score for all the scales in the Personal Safety domain.
Overall Assessment Score
3
95
97
Sum of all domain scores.

 
The definitions of FUNCTIONAL ASSESSMENT RATING SCALE and CHILDREN’S FUNCTIONAL
ASSESSMENT RATING SCALE domains and related functional scales and subscales for
each domain are available on the following Florida Mental Health Institute web
site:  http://outcomes.fmhi.usf.edu. For example, the following are domains and
functional scales for FUNCTIONAL ASSESSMENT RATING SCALE and CHILDREN’S
FUNCTIONAL ASSESSMENT RATING SCALE:


Domains
Functional Scales
FARS
CFARS
Disability
Hyper Affect
ü
 
Thought Process
ü
ü
Cognitive Performance
ü
 
Medical/Physical
ü
ü
Activity of Daily Living
ü
ü
Ability to Care for Self
ü
         
Emotionality
Depression
ü
ü
 
Anxiety
ü
ü
 
Traumatic Stress
ü
ü
       
Relationships
Interpersonal Relations
ü
ü
 
Family Relations
ü
   
Family Environment
ü
   
Socio-Legal
ü
   
Work or School
ü
ü
 
Danger to Others
ü
ü
 
Hyper Activity
 
ü
 
Cognitive Performance
 
ü
 
Behavior in Home Setting
 
ü
       
Personal Safety
Substance Use
ü
ü
 
Danger to Self
ü
ü
 
Security Management Needs
ü
ü
 
Socio-Legal
 
ü



AHCA Contract No. FAR001, Amendment No. 7, Page 60 of 66
 
 

--------------------------------------------------------------------------------


 
Healthease of Florida, Inc. 
Medicaid HMO Reform Contract


101.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item X., Behavioral Health Encounter Report, sub-item
3., is hereby amended to include the following:



 
c.
Additional procedure codes for Community Mental Health Services 90801; 90802;
90804 - 90819; 90821 - 90824; 90826 - 90829; 90846; 90847; 90849; 90853; 90857;
90862; 90870; 90880; 90901; 96101; 96103; 96150 - 96155; 99058; 99212; 99221 -
99223; 99231 - 99236; 99238 - 99239; 99241 - 99245; 99251 - 99255; and 99281 –
99285.



102.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item X., Behavioral Health Encounter Report, sub-items 4
and 5 are hereby deleted and replaced as follows

 
4.
Physician Services



 
Provider Type 25 (MD) or 26 (DO) with a specialty code of "042" Psychiatrist,
"043” Child Psychiatrist, or "044" Psychoanalysis –All Claim Input Indicators
submitted by these specialists apply.



 
5.
Advanced Nurse Practitioner Provider Type 30 (ARNP) with a specialty code of
“076” – Clinical Nurse Specialist – All Claim Input Indicators submitted by
these specialists apply.



103.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item X., Behavioral Health Encounter Report, Table 15 is
hereby deleted in its entirety and replaced with the following:



Table 15
Behavioral Health Encounter Data

Field Name
Field Length
Comments
Medicaid ID
9
First 9 digits of the Enrollee ID number
Plan ID
9
9 digit Medicaid ID of the  Health Plan in which Enrollee was Enrolled on the
first date of service
Service Type
1
I          Hospital Inpatient
C          CSU
O          Hospital Outpatient
P          Physician (MD or DO)
A          Advanced Nurse Practitioner, ARNP
H          Comm. Mental Health, Mental Health Practitioner
T          Targeted Case Management
L          Locally Defined or Optional Service

First Date of Service
8
For Inpatient and CSU encounters, this equals the admit date.  Use YYYYMMDD
format.
Revenue Code
4
Use only for Hospital Inpatient and Hospital Outpatient Encounters
Procedure Code
5
5 digit CPT or HCPCS Procedure Code (For Inpatient Claims only, use the ICD9-CM
Procedure Code.)
Procedure Modifier 1
2
 
Procedure Modifier 2
2
 

 
AHCA Contract No. FAR001, Amendment No. 7, Page 61 of 66
 
 

--------------------------------------------------------------------------------


 
Healthease of Florida, Inc. 
Medicaid HMO Reform Contract
 
Field Name
Field Length
Comments

Units of Service
3
For Inpatient and CSU encounters, report the number of covered days.  For all
other encounters, use the units of service referenced in the appropriate
Medicaid Coverage and Limitations Handbook.
Diagnosis
6
Primary Diagnosis Code
Provider Type
2
01           General Hospital
02           Special Hospital/Outpatient Rehab
05           Community Alcohol Drug Mental Health
07           Mental Health Practitioner
08           District Schools
25           Physician (MD)
26           Physician (DO)
30           Advanced Registered Nurse Practitioner
31           Registered Nurse
32           Social Worker/Case Worker
66           Rural Health Clinic
68           Federally Qualified Health Center
91           Case Management Agency

Provider ID Type
1
Type of unique identifier for the direct service provider:
             A = AHCA ID
            M = Medicaid Provider ID
             L = Professional License Number
Provider ID
9
Unique identifier for the direct service provider
Amount Paid
10
Costs associated with the claim.  Format with an explicit decimal point and 2
decimal places but no explicit commas.  Optional.
Run Date
8
The date the file was prepared.  Use YYYYMMDD format
Claim Reference Number
25
The  Health Plan’s internal unique claim record identifier


104.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item AA., Catastrophic Component Threshold and Benefit
Maximum Report, is hereby amended to read as follows:



Health Plans that choose to cover the comprehensive component shall submit this
report for each Enrollee, whose costs for Covered Services reach $25,000 in a
Contract Year.  The report shall be in the format shown in Table 18 below unless
modified by the Agency within the notice requirements indicated in A.3. of this
Section.  The report shall be submitted monthly from the time the Enrollee’s
costs reach $25,000 through the end of the Contract Year.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
AHCA Contract No. FAR001, Amendment No. 7, Page 62 of 66
 
 

--------------------------------------------------------------------------------


Healthease of Florida, Inc. 
Medicaid HMO Reform Contract




105.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, Item AA., Catastrophic Component Threshold and Benefit
Maximum Report, Table 18 is hereby deleted in it’s entirety and replaced with
the following:



Table 18
 
Catastrophic Component Threshold and Benefit Maximum Report



   
Reporting Period
 
Enrollee Medicaid ID
Date of Birth
First Date of Service
Last Date of Service
Amount
MMDDYYYY
MMDDYYYY
MMDDYYYY
         
Note: The Enrollee Benefit Maximum will be confirmed using Encounter data priced
according to the Medicaid Fee Schedule.
 





106.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, is hereby amended to include the following as sub-items
CC. and DD.:



 
CC.
Inpatient Discharge Data



 
1.
The Health Plan shall submit its Inpatient Discharge Report to the Agency on a
quarterly basis via the AHCA Secure File Transfer Protocol (SFTP) site. The
required file will be due within thirty (30) Calendar Days following the end of
the quarter being reported.



 
2.
The Health Plan shall ensure that the Inpatient Discharge Report, as described
in Table 20 of this Section, is an electronic representation of the Health
Plan’s complete listing of all Medicaid Enrollees discharged from inpatient
hospitalization during the quarter being reported.



 
3.
The Inpatient Discharge Report shall be in an ASCII flat file in the format
described in Table 20 of this Section. The file name will be H***yyQ*.txt
(replacing *** with the Health Plan’s three character approved abbreviation and
replacing yyQ* with the year and number of the quarter being reported).  This
file name may change upon notice from the Agency.



 
4.
Inpatient Psychiatric care will be identified as an Admit Type of “2”,
restricted to claims for Enrollees with a primary ICD-9CM diagnosis code of 290
through 290.43; 293 through 298.9; 300 through 301.9; 302.7, 306.51 through
312.4; 312.81 through 314.9; 315.3, 315.31, 315.5, 315.8, and 315.9.



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
AHCA Contract No. FAR001, Amendment No. 7, Page 63 of 66



--------------------------------------------------------------------------------


Healthease of Florida, Inc. 
Medicaid HMO Reform Contract
Table 20
 
Structure for Inpatient Discharge Reporting File
 
Field Name
Type
Width
Description
PLAN_ID
Character
9
9 Digit Medicaid provider number of Health Plan
RECIP_ID
Character
9
9 Digit Medicaid ID number of Enrollee
RECIP_LAST
Character
20
Last name of Enrollee
RECIP_FIRS
Character
10
First name of Enrollee
RECIP_DOB
Date
10
Enrollee’s date of birth
AHCA_ID
Character
8
AHCA ID Number of admitting hospital
HOSP_NAME
Character
60
Please use upper case only
ADMIT
Date
10
Date of Admission
DISCH
Date
10
Date of Discharge
ADMIT_TYPE
Character
1
Indicates the Type of Admission
1=General Acute Care  2=Inpatient Psych
TPL
Numeric
7
Amount paid by third party (whole dollars)
DIAGI
Character
7
Primary ICD-9 Diagnosis
DIAG2
Character
7
Secondary ICD-9 Diagnosis (if applicable)
DIAG3
Character
7
Tertiary ICD-9 Diagnosis (if applicable)
PROC1
Character
5
For an surgical or obstetrical admission, the principal ICD-9 Procedure Code
PROC2
Character
5
For an surgical or obstetrical admission, the secondary ICD-9 Procedure Code
PROC3
Character
5
For an surgical or obstetrical admission, the tertiary ICD-9 Procedure Code



DD.  Medicaid Redetermination Notice Summary Report


This report must be submitted to the Agency if the Health Plan participates in
the receipt of Medicaid redetermination date information for its Enrollees.  If
the Health Plan does not receive Medicaid redetermination date information
during a quarter, then the Health Plan does not submit this report.  For Health
Plans that must submit this report, the following information and requirements
apply:


 
1.
The Agency will send the Health Plan the format and template for this report
when it notifies the Health Plan that it will transmit the redetermination date
information to the Health Plan (see Attachment II, Section IV., Enrollee
Services, A.11.).

 
 
AHCA Contract No. FAR001, Amendment No. 7, Page 64 of 66


--------------------------------------------------------------------------------


Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

 
2.
The Health Plan must submit to the Agency’s BMHC a completed quarterly summary
report due forty-five (45) Calendar Days after the end of the calendar quarter
being reported.  The summary report must include the following:





a.       For mailed notices:


(1)            Number of notices mailed each month, by month
(2)            Date(s) the notices were mailed, by month
(3)            Copy of the letter sent each month
 
(4)
Number of returned notices received at the Health Plan each calendar quarter.



b.       For automated voice messages:


(1)            Number of automated calls made each month, by month
(2)            Dates the messages were made each month




107.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XIII., Method
of Payment, Item C., Kick Payments, sub-item 4.a., is hereby amended to read as
follows:



 
a.
The Health Plan must submit an accurate and complete claim form in sufficient
time to be received by the Fiscal Agent within nine (9) months following the
date of service delivery. The Health Plan must submit the claim electronically
in a HIPAA compliant X12 837P format.



108.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XVI., Terms
and Conditions, Item M., Misuse of Symbols, Emblems, or Names in Reference to
Medicaid, the first sentence, is hereby amended to read as follows:



No person or Health Plan may use, in connection with any item constituting an
advertisement, solicitation, circular, book, pamphlet or other communication, or
a broadcast, telecast, or other production, alone or with other words, letters,
symbols or emblems the words “Medicaid,” or “Agency for Health Care
Administration,” except as required in the Agency’s core contract, page six (6),
unless prior written approval is obtained from the Agency.


109.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XVI., Terms
and Conditions, Item 0., Subcontracts, is hereby amended to include sub-item 10.
as follows:



 
10.
Provide details about the following, as required by Section 6032 of the federal
Deficit Reduction Act of 2005:

 
(6)
the False Claim Act;

 
(7)
the penalties for submitting false claims and statements;

 
(8)
whistleblower protections;

 
(9)
the law’s role in preventing and detecting fraud, waste and abuse; and

 
(10)
each person’s responsibility relating to detection and prevention.



110.
This Amendment shall have an effective date of January 1, 2008, or the date on
which both parties execute the Amendment, whichever is later.

 
 
AHCA Contract No. FAR001, Amendment No. 7, Page 65 of 66


--------------------------------------------------------------------------------


Healthease of Florida, Inc. 
Medicaid HMO Reform Contract

All provisions in the Contract and any attachments thereto in conflict with this
Amendment shall be and are hereby changed to conform with this Amendment.


All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract.


This Amendment, and all its attachments, are hereby made part of the Contract.


This Amendment cannot be executed unless all previous Amendments to this
Contract have been fully executed.


IN WITNESS WHEREOF, the parties hereto have caused this sixty six (66) page
Amendment (including all attachments) to be executed by their officials
thereunto duly authorized.


HEALTHEASE OF FLORIDA, INC.
STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION
SIGNED BY: /s/  Todd S. Farha 
SIGNED BY:   /s/  Illegible    
NAME:   Todd S. Farha
     (for)
NAME:  Andrew C. Agwunobi, M.D.
TITLE:   President & CEO
TITLE:  Secretary
DATE:  1/2/08
DATE:  1/3/08





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
AHCA Contract No. FAR001, Amendment No. 7, Page 66 of 66




--------------------------------------------------------------------------------



